



Exhibit 10.4




















INTERCREDITOR AGREEMENT


Dated as of November 8, 2017


among




Wells Fargo Bank, National Association,


as Initial ABL Agent


and


Wilmington Trust, National Association,


as Initial Term Agent




and acknowledged and agreed to by




Pioneer Energy Services Corp.,


as the Company




and the other Grantors referred to herein







--------------------------------------------------------------------------------








TABLE OF CONTENTS


Page
Section 1


Definitions
2


1.1


Defined Terms
2


1.2


Terms Generally
20


Section 2


Lien Priorities
21


2.1


Relative Priorities
21


2.2


Prohibition on Contesting Liens & Claims; No Marshaling
22


2.3


No New Liens
22


2.4


Similar Liens and Agreements
23


2.5


Collateral Differences.
24


2.6


Perfection of Liens
24


Section 3


Enforcement
25


3.1


Restrictions on Exercise of Remedies By Term Agent and Term Claimholders
25


3.2


Restrictions on Exercise of Remedies by ABL Agent and ABL Claimholders
28


3.3


Collateral Access Rights
32


3.4


Term General Intangibles Rights/Access to Information
34


3.5


Set-Off and Tracing of and Priorities in Proceeds
35


Section 4


Payments
36


4.1


Application of Proceeds
36


4.2


Payments Over
37


Section 5


Other Agreements
38


5.1


Releases
38


5.2


Insurance
40


5.3


Amendments to ABL Loan Documents and Term Loan Documents
42


5.4


Confirmation of Subordination in Subordinated Lien Collateral Documents
43


5.5


Gratuitous Bailee/Agent for Perfection
43


5.6


When Discharge of Obligations Deemed to Not Have Occurred
45


Section 6


Purchase options
46


6.1


Notice of Exercise.
46


6.2


Purchase and Sale.
47


6.3


Payment of Purchase Price.
48


6.4


Limitation on Representations and Warranties.
50


Section 7


Insolvency or Liquidation Proceedings
50


7.1


Finance and Sale Issues
50


7.2


Relief from the Automatic Stay
52


7.3


Adequate Protection
52


7.4


Avoidance Issues
53







--------------------------------------------------------------------------------




7.5


Reorganization Securities
53


7.6


Post-Petition Interest
54


7.7


Waivers
54


7.8


Separate Grants of Security and Separate Classification
54


7.9


Effectiveness in Insolvency or Liquidation Proceedings
55


7.10


Asset Dispositions
55


Section 8


Reliance; Waivers; Etc.
56


8.1


Reliance
56


8.2


No Warranties or Liability
56


8.3


No Waiver of Lien Priorities
57


8.4


Obligations Unconditional
59


Section 9


Miscellaneous
60


9.1


Integration/Conflicts
60


9.2


Effectiveness; Continuing Nature of this Agreement; Severability
60


9.3


Amendments; Waivers
61


9.4


Information Concerning Financial Condition of the Company and its Subsidiaries
61


9.5


Subrogation
62


9.6


Submission to Jurisdiction; Certain Waivers
62


9.7


WAIVER OF JURY TRIAL
63


9.8


Notices
64


9.9


Further Assurances
64


9.10


APPLICABLE LAW
64


9.11


Binding on Successors and Assigns
64


9.12


Headings
65


9.13


Counterparts
65


9.14


Authorization
65


9.15


No Third Party Beneficiaries / Provisions Solely to Define Relative Rights
65


9.16


Certain Terms Concerning the Term Agent
66


9.17


Certain Terms Concerning the ABL Agent and the Term Agent
66


9.18


Authorization of Secured Agents
66


9.19


Relationship of Claimholders
66


9.20


Specific Performance
67


9.21


Additional Grantors
67


9.22


Additional Credit Agreements
67







ii

--------------------------------------------------------------------------------






INTERCREDITOR AGREEMENT


This INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of November 8, 2017, and entered into by and among Wells Fargo Bank,
National Association, as agent for the holders of the Initial ABL Obligations
(as defined below) (in such capacity and together with its successors and
assigns from time to time, the “Initial ABL Agent”), and Wilmington Trust,
National Association, as agent for the holders of the Initial Term Obligations
(as defined below) (in such capacity and together with its successors and
assigns from time to time, the “Initial Term Agent”) and acknowledged and agreed
to by Pioneer Energy Services Corp. (the “Company”), and the other Grantors (as
defined below). Capitalized terms used in this Agreement have the meanings set
forth in Section 1 below.
RECITALS
The Company, the other Grantors party thereto, the lenders and agents party
thereto, and the Initial ABL Agent, have entered into that certain Credit
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Initial ABL
Credit Agreement”);
The Company, the lenders and agents party thereto, and the Initial Term Agent
have entered into that certain Term Loan Agreement dated as of the date hereof
providing for a term loan (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Initial Term Loan
Agreement”);
The ABL Obligations are to be secured (i) by Liens on the ABL Priority
Collateral that are senior to the Liens of the Term Claimholders on the ABL
Priority Collateral and (ii) by Liens on the Term Priority Collateral that are
junior in priority to the Liens of the Term Claimholders on the Term Priority
Collateral;
The Term Obligations are to be secured (i) by Liens on the Term Priority
Collateral that are senior to the Liens of the ABL Claimholders on the Term
Priority Collateral and (ii) by Liens on the ABL Priority Collateral that are
junior in priority to the Liens of the ABL Claimholders on the ABL Priority
Collateral;
The ABL Obligations will also be secured by the ABL Exclusive Priority Cash
Collateral, which ABL Exclusive Priority Cash Collateral will not secure the
Term Obligations, the Term Obligations will also be secured by the TL Specified
Blocked Account, which TL Specified Blocked Account will not secure the ABL
Obligations, and the Term Obligations may also be secured by the Real Estate
Assets, which Real Estate Assets may not secure the ABL Obligations;
The ABL Loan Documents and the Term Loan Documents provide, among other things,
that the parties thereto shall set forth in this Agreement their respective
rights and remedies with respect to the Collateral; and




--------------------------------------------------------------------------------





In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Term Agents on behalf of
the Term Claimholders and the ABL Agents on behalf of the ABL Claimholders,
intending to be legally bound, hereby agrees as follows:
AGREEMENT
SECTION 1
DEFINITIONS
1.1    Defined Terms.
Each of Accounts, Account Debtor, Chattel Paper, Deposit Accounts, Commercial
Tort Claims, Documents, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter of Credit, Letter of Credit
Rights, Payment Intangibles, Proceeds, Securities and Securities Accounts shall
have the meanings set forth in Articles 8 or 9 of the UCC. In addition, as used
in this Agreement, the following terms shall have the meanings set forth below.
“ABL Agent” means each of (i) the Initial ABL Agent, (ii) any new ABL Agent
identified by the Company pursuant to Section 5.6(a) and (iii) any agent or
trustee under any Additional ABL Credit Agreement, in each case, together with
any successor thereto and “ABL Agents” shall mean, collectively, each ABL Agent.
“ABL Bank Product Obligations” means “Bank Product Obligations” as defined in
the Initial ABL Credit Agreement as in effect on the date hereof (regardless of
whether the Initial Term Loan Agreement is in effect) and any similar term in
any Additional ABL Credit Agreements.
“ABL Bank Product Provider” means “Bank Product Provider” as defined in the
Initial ABL Credit Agreement as in effect on the date hereof (regardless of
whether the Initial Term Loan Agreement is in effect) and any similar term in
any Additional ABL Credit Agreements.
“ABL Cap Amount” means (x) the sum of (i) $82,500,000, plus (ii) if the Company
or any other ABL Credit Party shall be subject to any Insolvency or Liquidation
Proceeding, $7,500,000, plus (iii) an amount equal to all interest (including
Post-Petition Interest), premiums, fees, expenses, indemnities and other amounts
accrued or charged (and unpaid) with respect to any of the ABL Obligations,
irrespective of whether the same is added to the principal amount of the ABL
Obligations and including the same as would accrue and become due but for the
commencement of an Insolvency or Liquidation Proceeding, whether or not such
amounts are allowed or allowable, in whole or in part, in any such Insolvency or
Liquidation Proceeding, minus (y) the amount of all payments of revolving loan
obligations under the ABL Credit Agreement that result in a permanent reduction
of the revolving credit commitments under the ABL Credit Agreement (other than
payments of such revolving loan obligations in connection with a Refinancing
thereof and any payments that are rescinded or required to be returned).


2

--------------------------------------------------------------------------------





“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
or Excess ABL Obligations at that time, including the ABL Agent, the ABL
Lenders, the ABL Bank Product Providers, issuing bank(s) of letters of credit
issued pursuant to the ABL Credit Agreement and the other agents and arrangers
under the ABL Loan Documents.
“ABL Collateral Documents” means the Loan Documents (as defined in the Initial
ABL Credit Agreement) (and any similar term defined in any other ABL Credit
Agreement) pursuant to which a Lien is granted by any Grantor securing any ABL
Obligations and/or the Excess ABL Obligations or under which rights or remedies
with respect to such Liens are governed (other than this Agreement).
“ABL Credit Agreement” means collectively, (a) the Initial ABL Credit Agreement
and (b) each Additional ABL Credit Agreement. Any reference to the ABL Credit
Agreement hereunder shall be deemed a reference to each ABL Credit Agreement
then in existence.
“ABL Credit Party” means “Borrower,” “Guarantor” or “Loan Party” as defined in
the ABL Credit Agreement.
“ABL Declined Liens” has the meaning set forth in Section 2.3.
“ABL Default” means an “Event of Default” as defined in an ABL Credit Agreement
or any similar event or condition set forth in any other ABL Loan Document which
causes, or permits holders of the applicable ABL Obligations outstanding
thereunder to cause, the ABL Obligations outstanding thereunder to become
immediately due and payable.
“ABL Excluded Assets” means any assets expressly excluded from the grant of
Liens by the Grantors pursuant to the ABL Collateral Documents.
“ABL Exclusive Priority Cash Collateral” has the meaning set forth in Section
2.3.
“ABL Lenders” means the “Lenders” under and as defined in each ABL Credit
Agreement.
“ABL Loan Documents” means each ABL Credit Agreement and the Loan Documents (as
defined in the applicable ABL Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other ABL
Obligation and/or Excess ABL Obligations, and any other document or instrument
executed or delivered at any time in connection with any ABL Obligations and/or
Excess ABL Obligations, including any intercreditor or joinder agreement among
holders of ABL Obligations and/or Excess ABL Obligations, to the extent such are
effective at the relevant time, as each may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“ABL Obligations” means, (a) all principal of and premium, if any, on the loans
made (or deemed made) pursuant to any ABL Credit Agreement and the related ABL
Loan Documents, (b) all reimbursement obligations, if any, and interest thereon
with respect to any letter of credit or similar instruments issued pursuant to
any ABL Credit Agreement and related ABL Loan Documents, (c) all interest,
expenses, fees, indemnification obligations and other amounts payable


3

--------------------------------------------------------------------------------





by ABL Credit Parties under the ABL Loan Documents, (d) all ABL Bank Product
Obligations, and (e) all other obligations and liabilities of any kind owing by
ABL Credit Parties pursuant to the ABL Loan Documents, whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether arising
from an extension of credit, issuance of a letter of credit, acceptance, loan,
guaranty, indemnification or otherwise, and whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary, or joint or several,
including Post-Petition Interest with respect to the Obligations described in
clauses (a) through (e), whether or not allowed in any Insolvency or Liquidation
Proceeding; provided, that the ABL Obligations of an ABL Credit Party shall not
include its “Excluded Swap Obligations” (as defined in any ABL Credit
Agreement). Notwithstanding the foregoing, if the sum of, without duplication:
(1) Indebtedness for borrowed money constituting principal outstanding under the
ABL Credit Agreement and the other ABL Loan Documents (excluding ABL Bank
Product Obligations); plus (2) the aggregate face amount of any letters of
credit issued but not reimbursed under the ABL Credit Agreement; plus (3) the
aggregate amount of interest (including Post-Petition Interest), premiums, fees,
expenses, indemnities and other amounts accrued or charged (and unpaid) in
respect of the ABL Obligations described in the foregoing clauses (1) and (2),
is in excess of, in the aggregate, the ABL Cap Amount, then only that portion of
such Indebtedness, such aggregate face amount of letters of credit and such
interest, premiums, fees, expenses, indemnities and other amounts equal to the
ABL Cap Amount shall be included in ABL Obligations and interest, premiums,
fees, expenses, indemnities, reimbursement obligations and other charges with
respect to such Indebtedness and letters of credit shall only constitute ABL
Obligations to the extent related to Indebtedness and face amounts of letters of
credit included in the ABL Obligations; provided further that, for purposes of
the foregoing calculation, (i) the aggregate principal amount of any such
Indebtedness described therein that is denominated in a foreign currency shall
be measured based on the original principal amount of the borrowing thereof and
(ii) the aggregate face amount of any such letters of credit described therein
that are denominated in a foreign currency shall be measured based on the
original face amount thereof, in each case without giving effect to any foreign
currency fluctuations following the date of such incurrence or issuance, as
applicable. For avoidance of doubt, and notwithstanding anything to the contrary
in the definition of ABL Cap Amount, the term “ABL Obligations” shall, in all
circumstances, include, without limitation, all ABL Bank Product Obligations
(other than “Excluded Swap Obligations,” as defined in any ABL Credit
Agreement).
“ABL Priority Collateral” means the following property of any Grantor
(including, for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code, would constitute ABL Priority
Collateral): (i) Accounts, Chattel Paper and Receivables, in each case other
than to the extent constituting identifiable proceeds of Term Priority
Collateral; (ii) Deposit Accounts and Securities Accounts (and all cash, checks
and other negotiable instruments, funds, other evidences of payment and other
assets held therein), other than the TL Priority Collateral Account and the TL
Specified Blocked Account; provided that to the extent that identifiable
Proceeds of Term Priority Collateral, including, without limitation,
identifiable Proceeds from the sale or other disposition of Term Priority
Collateral, are deposited in any such Deposit Accounts or Securities Accounts,
such identifiable Proceeds shall be treated as Term Priority Collateral; (iii)
all Inventory; (iv) to the extent evidencing, governing, securing or otherwise
reasonably related to any of the foregoing, all Documents, General Intangibles,
Instruments, Investment Property (other than Equity Interests of the Grantors
and their Subsidiaries and Affiliates on which a Lien is granted


4

--------------------------------------------------------------------------------





under any Term Loan Documents), Commercial Tort Claims, Letters of Credit,
Letter of Credit Rights and Supporting Obligations; provided, however, that to
the extent any of the foregoing also evidence, govern, secure or otherwise
reasonably relate to any Term Priority Collateral only that portion that
evidences, governs, secures or relates to ABL Priority Collateral shall
constitute ABL Priority Collateral; provided, further, that the foregoing shall
not include any Intellectual Property; (v) 30% of all proceeds of business
interruption insurance; (vi) all books, records and documents related to the
foregoing (including databases, customer lists and other records, whether
tangible or electronic, which contain any information relating to any of the
foregoing); and (vii) all Proceeds and products of any or all of the foregoing
in whatever form received, including proceeds of insurance and claims against
third parties; provided that the ABL Priority Collateral shall not include the
ABL Excluded Assets.
“ABL Standstill Period” has the meaning set forth in Section 3.1.
“Access Period” means for each Real Estate Asset that is a Mortgaged Premises
and any other Term Priority Collateral located thereon, the period, which begins
on the day on which the ABL Agent provides the Term Agent with notice of its
exercise of its access rights in accordance with Section 3.3(a) following either
(a) delivery by the Term Agent to the ABL Agent of the notice required by
Section 3.3(a) that any Term Agent (or its agent) has either obtained possession
or control of such Term Priority Collateral or sold or otherwise disposed of
such Term Priority Collateral or (b) delivery of an Enforcement Notice by the
ABL Agent in accordance with Section 3.3(a), and ends on the earliest of (A) the
180th day after such date; provided, however, that such 180 day period shall be
tolled during any period during which the ABL Agent is stayed or otherwise
prohibited by law or court order from exercising remedies with respect to ABL
Priority Collateral located on such Real Estate Asset; (B) the date on which all
or substantially all of the ABL Priority Collateral located on such Real Estate
Asset is sold, collected or liquidated; and (C) the Discharge of ABL
Obligations.
“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among the Term Agent and/or the ABL Agent, one or more
Grantors and the relevant financial institution depository or securities
intermediary.
“Accounts” means all present and future “accounts” (as defined in Article 9 of
the UCC).
“Additional ABL Credit Agreement” means any credit agreement, debt facility,
indenture and/or commercial paper facility, in each case, with banks or other
institutional or commercial lenders providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from (or sell such
receivables to) such lenders against such receivables), letters of credit,
bankers’ acceptances, or other borrowings, that is secured by a Lien on the
Collateral and has been designated as an ABL Credit Agreement in accordance with
Section 9.22 hereof (including any Refinancing of any Indebtedness and letters
of credit under any ABL Credit Agreement); provided, however, that (i) the
Indebtedness and letters of credit under such Additional ABL Credit Agreement is
permitted to be incurred, secured and guaranteed on such basis by each ABL Loan
Document (other than any such document that is being Refinanced or replaced by
such Additional ABL Credit Agreement) and each


5

--------------------------------------------------------------------------------





Term Loan Document, (ii)  the ABL Agent under such Additional ABL Credit
Agreement shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 9.22 hereof and (iii) each of
the other requirements of Section 9.22 shall have been complied with. The
requirements of clause (i) of the immediately preceding sentence shall be tested
only as of (x) the date of execution of a joinder agreement in substantially the
form of Exhibit C hereto by the agent for the applicable Additional ABL Credit
Agreement if pursuant to a commitment entered into at the time of such joinder
agreement and (y) with respect to any later commitment or amendment to those
terms to permit such Indebtedness and letters of credit, as of the date of such
commitment and/or amendment.
“Additional Term Loan Agreement” means any credit agreement, debt facility,
indenture and/or commercial paper facility, in each case, with banks or other
institutional or commercial lenders providing for term loans that is secured by
a Lien on Collateral and has been designated as a Term Loan Agreement in
accordance with Section 9.22 hereof (including any Refinancing of any
Indebtedness under any Term Loan Agreement); provided, however, that (i) the
Indebtedness under such Additional Term Loan Agreement is permitted to be
incurred, secured and guaranteed on such basis by each ABL Loan Document and
each Term Loan Document (other than any such document that is being Refinanced
or replaced by such Additional Term Loan Agreement), (ii)  the Term Agent under
such Additional Term Loan Agreement shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 9.22 hereof
and (iii) each of the other requirements of Section 9.22 shall have been
complied with. The requirements of clause (i) of the immediately preceding
sentence shall be tested only as of (x) the date of execution of a joinder
agreement in substantially the form of Exhibit C hereto by the agent for the
applicable Additional Term Loan Agreement if pursuant to a commitment entered
into at the time of such joinder agreement and (y) with respect to any later
commitment or amendment to those terms to permit such Indebtedness , as of the
date of such commitment and/or amendment.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” means each of the ABL Agents and/or the Term Agents, as the context may
require.
“Agreement” has the meaning set forth in the Preamble to this Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank-ruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower Subsidiaries” means each Subsidiary of the Company that has or may
from time to time hereafter execute and deliver any ABL Loan Document and/or
Term Loan Document as a “borrower” (or the equivalent thereof).


6

--------------------------------------------------------------------------------





“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York.
“Claimholders” means the ABL Claimholders and/or the Term Claimholders, as the
context may require.
“Collateral” means, at any time, all of the assets and property of any Grantor,
whether real, personal or mixed, in which the holders of any ABL Obligations or
the holders of any Term Obligations (or their respective Agents) hold, purport
to hold or are required to hold, a security interest at such time (or are
required pursuant to Section 2 to be granted a security interest), including any
property subject to Liens granted pursuant to Section 7 to secure both any ABL
Obligations and any Term Obligations and whether or not the liens on any such
assets or property are allowed, disallowed, subordinated or avoided in any
respect. For the avoidance of doubt, the term “Collateral” does not include the
ABL Exclusive Priority Cash Collateral, the TL Specified Blocked Account or the
Real Estate Assets to the extent any of such Real Estate Assets are not required
to be subject to a lien securing the ABL Obligations.
“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.
“Company” has the meaning set forth in the Preamble to this Agreement.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright or copyrights owned by a
third party, including the grant of rights to reproduce, distribute, display,
perform, create derivative works of and otherwise exploit material works
protected by any Copyright.
“Copyrights” means each of the following that is owned by any Grantor: (i) all
copyrights arising under the laws of the United States, any other country or
group of countries or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office; and (ii) the right to obtain all renewals thereof.
“Declined Liens” has the meaning set forth in Section 2.3.
“DIP Financing” has the meaning set forth in Section 7.1.
“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.6, each of the following has occurred:


7

--------------------------------------------------------------------------------





(a)    payment in full in cash of the principal of and any interest, fees,
premiums, expenses and other charges accruing (including Post-Petition Interest,
whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness under the ABL Loan Documents and constituting
ABL Obligations;
(b)    payment in full in cash of all ABL Bank Product Obligations (other than
inchoate or contingent or reimbursable obligations for which no claim has been
asserted) or the cash collateralization of all such ABL Bank Product Obligations
on terms satisfactory to each ABL Bank Product Provider (or delivery of a
standby letter of credit on terms satisfactory to such ABL Bank Product
Provider) and the expiration or termination of all transactions under the
documentation evidencing such ABL Bank Product Obligations, in each case,
whether or not such amounts are allowed or allowable under the Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding;
(c)    payment in full in cash (or cash collateralization in accordance with the
ABL Loan Documents) of all other ABL Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than inchoate or contingent or reimbursable obligations for
which no claim has been asserted by any of the ABL Claimholders), in each case,
whether or not such amounts are allowed or allowable under the Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding;
(d)    termination or expiration of all commitments, if any, to extend credit
that would constitute ABL Obligations;
(e)    termination or cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent, but in an amount no greater than 103% of the
aggregate undrawn face amount) of all letters of credit issued under the ABL
Loan Documents and constituting ABL Obligations (or delivery of a standby letter
of credit as contemplated by the ABL Credit Agreement); and
(f)    receipt by the ABL Agent of cash collateral in such amount as the ABL
Agent determines is reasonably necessary to secure the ABL Claimholders in
respect of indemnification obligations of the ABL Credit Parties as to matters
or circumstances known at such time to the ABL Agent which would reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) to the ABL Claimholders;
provided, however, that notwithstanding the foregoing, Discharge of ABL
Obligations shall not be deemed to have occurred unless all of the foregoing
claims have actually been paid in full in cash (or if applicable, fully cash
collateralized or backstopped by standby letters of credit in accordance with
the provisions of the ABL Loan Documents), whether or not such amounts are
allowed or disallowed vis-a-vis any Grantor, and notwithstanding any discharge
of any or all such claims pursuant to section 1141(d) of the Bankruptcy Code or
otherwise.
“Discharge of Excess ABL Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:


8

--------------------------------------------------------------------------------





(a)    payment in full in cash of the principal of and any interest, fees,
premiums, expenses and other charges accruing (including Post-Petition Interest,
whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness under the ABL Loan Documents and constituting
Excess ABL Obligations;
(b)    payment in full in cash (or cash collateralization in accordance with the
ABL Loan Documents) of all other Excess ABL Obligations that are due and payable
or otherwise accrued and owing at or prior to the time such principal and
interest are paid (other than inchoate or contingent or reimbursable obligations
for which no claim has been asserted by any of the ABL Claimholders), in each
case, whether or not such amounts are allowed or allowable under the Bankruptcy
Law or in any such Insolvency or Liquidation Proceeding;
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute Excess ABL Obligations;
(d)    termination or cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent, but in an amount no greater than 103% of the
aggregate undrawn face amount) of all letters of credit issued under the ABL
Loan Documents and constituting Excess ABL Obligations (or delivery of a standby
letter of credit as contemplated by the ABL Credit Agreement);
(e)    receipt by the ABL Agent of cash collateral in such amount as the ABL
Agent determines is reasonably necessary to secure the ABL Claimholders in
respect of indemnification obligations of the ABL Credit Parties as to matters
or circumstances known at such time to the ABL Agent which would reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) to the ABL Claimholders;
provided, however, that notwithstanding the foregoing, Discharge of Excess ABL
Obligations shall not be deemed to have occurred unless all of the foregoing
claims have actually been paid in full in cash (or if applicable, fully cash
collateralized or backstopped by standby letters of credit in accordance with
the provisions of the ABL Loan Documents), whether or not such amounts are
allowed or disallowed vis-a-vis any Grantor, and notwithstanding any discharge
of any or all such claims pursuant to section 1141(d) of the Bankruptcy Code or
otherwise.
“Discharge of Excess Term Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:
(a)    payment in full in cash of the principal of and any interest, fees,
premiums, expenses and other charges accruing (including Post-Petition Interest,
whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness under the Term Loan Documents and constituting
Excess Term Obligations;
(b)    payment in full in cash of all other Excess Term Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than inchoate or contingent or
reimbursable obligations for which no claim


9

--------------------------------------------------------------------------------





has been asserted by any of the Term Claimholders), in each case, whether or not
such amounts are allowed or allowable under any Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding;
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute Excess Term Obligations;
(d)    receipt by the Term Agent of cash collateral in such amount as the Term
Agent determines is reasonably necessary to secure the Term Claimholders in
respect of indemnification obligations of the Term Credit Parties as to matters
or circumstances known at such time to the Term Agent which would reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) to the Term Claimholders;
provided, however, that notwithstanding the foregoing, Discharge of Excess Term
Obligations shall not be deemed to have occurred unless all of the foregoing
claims have actually been paid in full in cash (or if applicable, fully cash
collateralized in accordance with the provisions of the Term Loan Documents),
whether or not such amounts are allowed or disallowed vis-a-vis any Grantor, and
notwithstanding any discharge of any or all such claims pursuant to section
1141(d) of the Bankruptcy Code or otherwise.
“Discharge of Prior Lien Obligations” means (a) with respect to the ABL Priority
Collateral as it relates to the Term Claimholders, the Discharge of ABL
Obligations; and (b) with respect to the Term Priority Collateral as it relates
to the ABL Claimholders, the Discharge of Term Obligations.
“Discharge of Term Obligations” means, except to the extent otherwise expressly
provided in Section 5.6, each of the following has occurred:
(a)    payment in full in cash of the principal of and any interest, fees,
premiums, expenses and other charges accruing (including Post-Petition Interest,
whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness under the Term Loan Documents and constituting
Term Obligations;
(b)    payment in full in cash of all Term Bank Product Obligations (other than
inchoate or contingent or reimbursable obligations for which no claim has been
asserted) or the cash collateralization of all such Term Bank Product
Obligations on terms satisfactory to each Term Bank Product Provider (or
delivery of a standby letter of credit on terms satisfactory to such Term Bank
Product Provider) and the expiration or termination of all transactions under
the documentation evidencing such Term Bank Product Obligations, in each case,
whether or not such amounts are allowed or allowable under any Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding;
(c)    payment in full in cash of all other Term Obligations (or cash
collateralization in accordance with the Term Loan Documents) that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than inchoate or contingent or reimbursable
obligations for which no claim has been asserted by any of the


10

--------------------------------------------------------------------------------





Term Claimholders), in each case, whether or not such amounts are allowed or
allowable under any Bankruptcy Law or in any such Insolvency or Liquidation
Proceeding;
(d)    termination or expiration of all commitments, if any, to extend credit
that would constitute Term Obligations; and
(e)    receipt by the Term Agent of cash collateral in such amount as the Term
Agent determines is reasonably necessary to secure the Term Claimholders in
respect of indemnification obligations of the Term Credit Parties as to matters
or circumstances known at such time to the Term Agent which would reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) to the Term Claimholders;
provided, however, that notwithstanding the foregoing, Discharge of Term
Obligations shall not be deemed to have occurred unless all of the foregoing
claims have actually been paid in full in cash (or if applicable, fully cash
collateralized in accordance with the provisions of the Term Loan Documents),
whether or not such amounts are allowed or disallowed vis-a-vis any Grantor, and
notwithstanding any discharge of any or all such claims pursuant to section
1141(d) of the Bankruptcy Code or otherwise.
“Disposition” has the meaning set forth in Section 5.1(b).
“Enforcement Action” means any action to:
(a)    foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfecting a Lien thereon), sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral or otherwise exercise or
enforce remedial rights with respect to Collateral under the ABL Loan Documents
or the Term Loan Documents (including by way of setoff, recoupment, notification
of a public or private sale or other disposition pursuant to the UCC or other
applicable law, notification to Account Debtors, notification to depository
banks under deposit account control agreements (subject to the proviso below),
or exercise of rights under landlord consents, if applicable);
(b)    solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, auctioneers, or other third Persons for the purposes of
marketing, promoting, and selling Collateral;
(c)    receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby;
(d)    otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the ABL Loan Documents or Term Loan Documents
(including the commencement of applicable legal proceedings or other actions
with respect to all or any portion of the


11

--------------------------------------------------------------------------------





Collateral to facilitate the actions described in the preceding clauses, and
exercising voting rights in respect of equity interests comprising Collateral);
or
(e)    the Disposition of Collateral by any Grantor after the occurrence and
during the continuation of an event of default under the ABL Loan Documents or
the Term Loan Documents with the consent of the ABL Agent or Term Agent, as
applicable;
provided, however, that notwithstanding the foregoing, none of the following
shall constitute an Enforcement Action: (i) the establishment or modification of
(x) borrowing base and/or availability reserves or other reserves against
collateral, (y) eligibility criteria for Accounts or Inventory, or (z) other
conditions for advances; (ii) the changing of advance rates or advance
sub-limits; (iii) the imposition of a default rate or late fee; (iv) the
collection and application (including pursuant to “cash dominion” provisions) of
Accounts or other monies deposited from time to time in Deposit Accounts or
Securities Accounts, in each case, against the ABL Obligations pursuant to the
provisions of the ABL Loan Documents (including the notification of Account
Debtors, depositary institutions or any other Person to deliver proceeds of
Collateral to the ABL Agent); (v) the cessation of lending pursuant to the
provisions of the ABL Loan Documents, including upon the occurrence of a default
or the existence of an over-advance; (vi) the filing of a proof of claim in any
Insolvency or Liquidation Proceeding; (vii) unless an event of default under and
as defined in the ABL Loan Documents or the Term Loan Documents has occurred and
is continuing, the consent by the ABL Agent to disposition by any Grantor of any
of the ABL Priority Collateral or the consent by the Term Agent to disposition
by any Grantor of any of the Term Priority Collateral; (viii) the acceleration
of the Term Obligations, the Excess Obligations, the ABL Obligations or the
Excess ABL Obligations; and (ix) the commencement or filing or joining with
other Persons in the commencement or filing of a petition in an Insolvency or
Liquidation Proceeding in the exercise of any remedies as an unsecured creditor,
other than any such remedies the exercise of which is specifically prohibited by
this Agreement.
“Enforcement Notice” means a written notice delivered by (i) the ABL Agent, at a
time when an ABL Default has occurred and is continuing, to the Term Agent
announcing that such ABL Agent intends to commence an Enforcement Action against
the ABL Priority Collateral and specifying the relevant event of default; or
(ii) any Term Agent, at a time when a Term Default has occurred and is
continuing, to the ABL Agent announcing that such Term Agent intends to commence
an Enforcement Action against the Term Priority Collateral and specifying the
relevant event of default.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Excess ABL Obligations” means any Obligations that would constitute ABL
Obligations if not for the ABL Cap Amount.


12

--------------------------------------------------------------------------------





“Excess Term Obligations” means any Obligations that would constitute Term
Obligations if not for the Term Cap Amount.
“Foreign Subsidiary” means any Subsidiary other than a U.S. Subsidiary.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
“Grantors” means the Company, each of the Borrower Subsidiaries, each of the
Guarantor Subsidiaries and each other Person that has or may from time to time
hereafter execute and deliver any ABL Collateral Document and/or Term Collateral
Document as a “grantor” or “pledgor” (or the equivalent thereof) to secure any
ABL Obligations, Excess ABL Obligations, Term Obligations and/or Excess Term
Obligations, as the context may require.
“Guarantor Subsidiaries” means each Subsidiary of the Company that has executed
and delivered or may from time to time hereafter execute and deliver any ABL
Loan Document and/or Term Loan Document as a “guarantor” (or the equivalent
thereof).
“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit, the ABL Bank Product Obligations or
the Term Bank Product Obligations.
“Initial ABL Agent” has the meaning set forth in the Preamble to this Agreement
“Initial ABL Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.
“Initial ABL Obligations” means the ABL Obligations outstanding under the
Initial ABL Credit Agreement and the other Loan Documents (as defined in the
Initial ABL Credit Agreement).
“Initial Term Agent” has the meaning set forth in the Preamble to this
Agreement.
“Initial Term Loan Agreement” has the meaning set forth in the Recitals to this
Agreement.
“Initial Term Obligations” means the Term Obligations outstanding under the
Initial Term Loan Agreement and the other Credit Documents (as defined in the
Initial Term Loan Agreement).
“Insolvency or Liquidation Proceeding” means any case or proceeding commenced by
or against a Person under any state, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors.


13

--------------------------------------------------------------------------------





“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, the computer software and any registered
internet domain names, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust, (contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.
“Mortgaged Premises” means any Real Estate Asset which shall now or hereafter be
subject to a Term Mortgage.
“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the ABL Claimholders, the Term Claimholders
or any of them or their respective Affiliates under the ABL Loan Documents, the
Term Loan Documents, documents evidencing the ABL Bank Product Obligations,
documents evidencing the Term Bank Product Obligations, in each case, whether
for principal, interest or payments for early termination of the ABL Bank
Product Obligations consisting of hedging obligations, early termination of the
Term Bank Product Obligations consisting of hedging obligations, fees, expenses,
indemnification or otherwise and all guarantees of any of the foregoing and
including any interest and fees that accrue or are incurred after the
commencement by or against any Person of any proceeding under any Bankruptcy Law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. For the avoidance of
doubt, the term “Obligations” shall include all ABL Obligations, all Excess ABL
Obligations, all Term Obligations and all Excess Term Obligations.
“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent or patents owned by a third
party.
“Patents” means each of the following that is owned by any Grantor: (i) all
letters patent of the United States, any other country or group of countries or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith; (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof; and (iii) all rights to obtain any reissues or
extensions of the foregoing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Pledged Collateral” has the meaning set forth in Section 5.5.


14

--------------------------------------------------------------------------------





“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the ABL Credit Agreement or the Term Loan Agreement, continue to
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges are allowed or
allowable under the Bankruptcy Law or in any such Insolvency or Liquidation
Proceeding.
“Prior Lien Agent” means (i) as it relates to the ABL Agent and the other ABL
Claimholders with respect to all matters relating to the Term Priority
Collateral (but not the ABL Priority Collateral) prior to the Discharge of Term
Obligations, the Term Agent; and (ii) as it relates to the Term Agent and the
other Term Claimholders with respect to all matters relating to the ABL Priority
Collateral (but not the Term Priority Collateral) prior to the Discharge of ABL
Obligations, the ABL Agent.
“Prior Lien Claimholders” means (i) as it relates to the ABL Claimholders with
respect to all matters relating to the Term Priority Collateral (but not the ABL
Priority Collateral) prior to the Discharge of Term Obligations, the Term
Claimholders; and (ii) as it relates to the Term Claimholders with respect to
all matters relating to the ABL Priority Collateral (but not the Term Priority
Collateral) prior to the Discharge of ABL Obligations, the ABL Claimholders.
“Prior Lien Collateral” means with respect to any Person, all Collateral with
respect to which (and only for so long as) such Person is a “Prior Lien
Claimholder” as provided in the definition thereof.
“Prior Lien Loan Documents” means (i) as it relates to the ABL Claimholders with
respect to all matters relating to the Term Priority Collateral (but not the ABL
Priority Collateral) prior to the Discharge of Term Obligations, the Term Loan
Documents; and (ii) as it relates to the Term Claimholders with respect to all
matters relating to the ABL Priority Collateral (but not the Term Priority
Collateral) prior to the Discharge of ABL Obligations, the ABL Loan Documents.
“Prior Lien Obligations” means (i) as it relates to the ABL Obligations with
respect to all matters relating to the Term Priority Collateral (but not the ABL
Priority Collateral) prior to the Discharge of Term Obligations, the Term
Obligations; and (ii) as it relates to the Term Obligations with respect to all
matters relating to the ABL Priority Collateral (but not the Term Priority
Collateral) prior to the Discharge of ABL Obligations, the ABL Obligations.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) of any Grantor in any real property, including Mortgaged
Premises, distribution centers and warehouses and corporate headquarters and
administrative offices.
“Receivables” means (i) any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account), (ii) all amounts at any time payable to any
Grantor in respect of the sale or other disposition of any Account, (iii) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account, (iv) all
Payment Intangibles, and (v) all rights to payment from an issuer of a credit
card, charge card or debt card resulting from charges by a


15

--------------------------------------------------------------------------------





customer of any Grantor in connection with the sale of ABL Priority Collateral
or any provision of services by a Grantor.
“Recovery” has the meaning set forth in Section 7.4.
“Refinance” means, in respect of any Indebtedness, letters of credit, hedging
and/or cash management obligation, to refinance, extend, renew, defease, amend,
modify, supplement, restructure, replace, refund or repay, or to issue other
Indebtedness, letters of credit, hedging and/or cash management obligation in
exchange or replacement for, such Indebtedness, letters of credit, hedging
and/or cash management obligation in whole or in part regardless of whether the
principal amount of such Refinancing Indebtedness, letters of credit, hedging
and/or cash management obligation is the same, greater than or less than the
principal amount of the Refinanced Indebtedness, the face amount of the
Refinanced letters of credit or the amount of hedging and/or cash management
exposure. “Refinanced” and “Refinancing” shall have correlative meanings.
“Requisite ABL Claimholders” means the “Required Lenders” under and as defined
in the Initial ABL Credit Agreement on the date hereof.
“Requisite Term Claimholders” means the “Requisite Lenders” under and as defined
in the Initial Term Loan Agreement on the date hereof.
“Subordinated Lien Agent” means (i) with respect to all matters relating to the
ABL Priority Collateral (but not the Term Priority Collateral) prior to the
Discharge of ABL Obligations, the Term Agent; and (ii) with respect to all
matters relating to the Term Priority Collateral (but not the ABL Priority
Collateral) prior to the Discharge of Term Obligations, the ABL Agent.
“Subordinated Lien Claimholders” means (i) with respect to all matters relating
to the ABL Priority Collateral (but not the Term Priority Collateral) prior to
the Discharge of ABL Obligations, the Term Claimholders; and (ii) with respect
to all matters relating to the Term Priority Collateral (but not the ABL
Priority Collateral) prior to the Discharge of Term Obligations, the ABL
Claimholders.
“Subordinated Lien Collateral” means with respect to any Person, all Collateral
with respect to which (and only for so long as) such Person is a “Subordinated
Lien Claimholder” as provided in the definition thereof.
“Subordinated Lien Loan Documents” means (i) with respect to all matters
relating to the ABL Priority Collateral (but not the Term Priority Collateral)
prior to the Discharge of ABL Obligations, the Term Loan Documents; and (ii)
with respect to all matters relating to the Term Priority Collateral (but not
the ABL Priority Collateral) prior to the Discharge of Term Obligations, the ABL
Loan Documents.
“Subordinated Lien Obligations” means (i) with respect to all matters relating
to the ABL Priority Collateral (but not the Term Priority Collateral) prior to
the Discharge of ABL Obligations, the Term Obligations; and (ii) with respect to
all matters relating to the Term Priority Collateral


16

--------------------------------------------------------------------------------





(but not the ABL Priority Collateral) prior to the Discharge of Term
Obligations, the ABL Obligations.
“Subsidiary” means, as to any Person, any entity more than 50% of whose voting
securities or Equity Interests is owned by the Company (including indirect
ownership through other entities in which the Company directly or indirectly
owns more than 50% of the voting securities or Equity Interests).
“Term Agent” means each of (i) the Initial Term Agent, (ii) any new Term Agent
identified by the Company pursuant to Section 5.6(b) and (iii) any agent or
trustee under any Additional Term Loan Agreement, in each case, together with
any successors thereto, and Term Agents shall mean, collectively, each Term
Agent.
“Term Bank Product Obligations” means “Secured Bank Product Obligations” as
defined in the Initial Term Credit Agreement as in effect on the date hereof
(regardless of whether the Initial Term Loan Agreement is in effect) and any
similar term in any Additional Term Credit Agreement.
“Term Bank Product Provider” means “Secured Bank Product Provider” as defined in
the Initial Term Loan Agreement as in effect on the date hereof (regardless of
whether the Initial Term Loan Agreement is in effect) and any similar term in
any Additional Term Credit Agreement.
“Term Cap Amount” means (x) the sum of (i) $192,500,000, plus (ii) 110% of the
aggregate amount of commitments with respect to additional term loans funded
under Section 2.20 of the Initial Term Loan Agreement and any similar term in
any Additional Term Loan Agreements, plus (iii) if the Company or any other Term
Credit Party shall be subject to any Insolvency or Liquidation Proceeding, (a)
$17,500,000 plus (b) 10% of the aggregate amount of commitments with respect to
additional term loans funded under Section 2.20 of the Initial Term Loan
Agreement and any similar term in any Additional Term Loan Agreements, plus (iv)
an amount equal to all interest (including Post-Petition Interest), premiums,
fees, expenses, indemnities and other amounts accrued or charged with respect to
any of the Term Obligations, irrespective of whether the same is added to the
principal amount of the Term Obligations and including the same as would accrue
and become due but for the commencement of an Insolvency or Liquidation
Proceeding, whether or not such amounts are allowed or allowable, in whole or in
part, in any such Insolvency or Liquidation Proceeding, minus (y) the amount of
all payments of principal of the term loan obligations under the Term Loan
Agreement (other than payments of such term loan obligations in connection with
a Refinancing thereof and any payments that are rescinded or required to be
returned).
“Term Claimholders” means, at any relevant time, the holders of Term Obligations
or Excess Term Obligations at that time, including the Term Agent, the Term
Lenders, the Term Bank Product Providers and the other agents and arrangers
under the Term Loan Documents.
“Term Collateral Documents” means the Security Documents (as defined in the
Initial Term Loan Agreement) (and any similar term defined in any other Term
Loan Agreement) and any other agreement, document or instrument pursuant to
which a Lien is granted by any Grantor securing any Term Obligations and/or the
Excess Term Obligations or under which rights or remedies with respect to such
Liens are governed (other than this Agreement).


17

--------------------------------------------------------------------------------





“Term Credit Party” means “Credit Party” as defined in the Term Credit
Agreement.
“Term Declined Liens” has the meaning set forth in Section 2.3.
“Term Default” means an “Event of Default” as defined in the Term Loan Agreement
or any similar event or condition set forth in any other Term Loan Document
which causes, or permits holders of the applicable Term Obligations outstanding
thereunder to cause, the Term Obligations outstanding thereunder to become
immediately due and payable.
“Term Excluded Assets” means any “Excluded Property” as defined in the Term
Collateral Documents and any other property excluded from the Liens granted by
the Grantors pursuant to the Term Collateral Documents.
“Term General Intangibles” means all general intangibles (including Intellectual
Property) which are not ABL Priority Collateral.
“Term Lenders” means the “Lenders” under and as defined in the Term Loan
Agreement.
“Term Loan Agreement” means collectively, (a) the Initial Term Loan Agreement
and (b) any Additional Term Loan Agreement. Any reference to the Term Loan
Agreement hereunder shall be deemed a reference to each Term Loan Agreement then
in existence.
“Term Loan Documents” means the Term Loan Agreement and the Loan Documents or
Credit Documents (each, as defined in the Term Loan Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other Term Obligation and/or Excess Term Obligations, and any other document or
instrument executed or delivered at any time in connection with any Term
Obligations and/or Excess Term Obligations, including any intercreditor or
joinder agreement among holders of Term Obligations and/or Excess Term
Obligations to the extent such are effective at the relevant time, as each may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
“Term Mortgages” means all mortgages, deeds of trust and other documents under
which a Lien on real property is granted to secure the Term Obligations.
“Term Obligations” means all Obligations outstanding under the Term Loan
Agreement and the other Term Loan Documents. “Term Obligations” shall include
all interest accrued or accruing, including Post-Petition Interest, in
accordance with the rate specified in the relevant Term Loan Document whether or
not the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding and all Term Bank Product Obligations; provided, that the
Term Obligations of a Term Credit Party shall not include its “Excluded Swap
Obligations” (as defined in any Term Loan Agreement). Notwithstanding the
foregoing, if the sum of, without duplication: (1) Indebtedness for borrowed
money constituting principal outstanding under the Term Loan Agreement and the
other Term Loan Documents (excluding the Term Bank Product Obligations) plus (2)
the aggregate amount of interest (including Post-Petition Interest), premiums,
fees, expenses, indemnities and other amounts accrued or charged in respect of
the Term Obligations described in the foregoing clause (1), is in excess of, in
the aggregate, the Term Cap Amount, then


18

--------------------------------------------------------------------------------





only that portion of such Indebtedness and such interest, premiums, fees,
expenses, indemnities and other amounts equal to the Term Cap Amount shall be
included in Term Obligations and interest, premiums, fees, expenses,
indemnities, reimbursement obligations and other charges with respect to such
Indebtedness shall only constitute Term Obligations to the extent related to
Indebtedness included in the Term Obligations. For avoidance of doubt, and
notwithstanding anything to the contrary in the definition of Term Cap Amount,
the term “Term Obligations” shall, in all circumstances, include, without
limitation, all Term Bank Product Obligations (other than “Excluded Swap
Obligations,” as defined in any Term Loan Agreement).
“Term Priority Collateral” means the following property of any Grantor
(including, for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code, would constitute Term
Priority Collateral): (i) all present and future Equity Interests in all present
and future direct and indirect Subsidiaries of the Company other than Foreign
Subsidiaries; (ii) any voting stock of all present and future First Tier Foreign
Subsidiaries (as defined in the Initial Term Loan Agreement) (and any similar
term defined in any other Term Loan Agreement) not in excess of 65% of all
voting stock outstanding of any such First Tier Foreign Subsidiary; (iii) all
non-voting stock of all present and future First Tier Foreign Subsidiaries; (iv)
all present and future Indebtedness owing to the Company or another Grantor by
any other Grantor or Subsidiary thereof (except to the extent constituting ABL
Priority Collateral under clauses (i), (ii) or (iii) or such definition or
proceeds thereof); (v) all other present and future property and assets not
constituting ABL Priority Collateral, real and personal, of any Grantor, whether
real, personal or mixed, including, but not limited to, Commercial Tort Claims,
machinery and equipment, goods, the TL Priority Collateral Account, fixtures,
financial assets, General Intangibles, Investment Property, intellectual
property, Letters of Credit, Letter of Credit Rights, license rights, Chattel
Paper, insurance proceeds, contract rights, hedge agreements, Documents,
Instruments, Supporting Obligations and indemnification rights; (vi) all books,
records and documents related to the foregoing (including databases, customer
lists and other records, whether tangible or electronic, which contain any
information relating to any of the foregoing); and (vii) all Proceeds and
products of any or all of the foregoing in whatever form received, including 70%
of all proceeds of business interruption and other insurance and claims against
third parties; provided that the Term Priority Collateral shall not include the
Term Excluded Assets.
“Term Standstill Period” has the meaning set forth in Section 3.2.
“Third Party Purchaser” has the meaning set forth in Section 3.3.
“TL Priority Collateral Account” means a deposit or securities account which
will be used solely for deposit of identifiable proceeds of Term Priority
Collateral, but excluding any identifiable proceeds of ABL Priority Collateral
deposited therein or credited thereto.
"TL Specified Blocked Account" means "Specified Blocked Account" as defined in
the Initial Term Loan Agreement, but excluding any identifiable proceeds of ABL
Priority Collateral deposited therein or credited thereto.
“Trade Secrets” means all confidential and proprietary information, including
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and


19

--------------------------------------------------------------------------------





development information, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans, and customer and
supplier lists and information.
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark or trademarks
owned by a third party.
“Trademarks” means each of the following that is owned by any Grantor: (i) all
trademarks, trade names, trade dress, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos and other
source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the U.S.
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country or group of countries or any
political subdivision thereof, or otherwise, and all common-law rights related
thereto; and (ii) the right to obtain all renewals thereof.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.
“Use Period” means the period, with respect to any Term Priority Collateral
(but, in the case of Real Estate Assets, only if such Real Estate Assets are
Mortgaged Premises), which begins on the day on which the ABL Agent provides the
Term Agent with an Enforcement Notice and ends on the earliest of (A) the 180th
day after such date; provided, however, that such 180 day period shall be tolled
during any period during which the ABL Agent is stayed or otherwise prohibited
by law or court order from exercising remedies with respect to such Term
Priority Collateral; (B) the date on which all or substantially all of the ABL
Priority Collateral is sold, collected or liquidated; and (C) the Discharge of
ABL Obligations.
1.2    Terms Generally.
The definitions of terms in this Agreement shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise:
(a)    any definition of or reference herein to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;
(b)    any reference herein to any Person shall be construed to include such
Person’s


20

--------------------------------------------------------------------------------





permitted successors and assigns from time to time;
(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement;
(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;
(f)    any reference herein to an ABL Agent on behalf of the ABL Claimholders
shall be understood to mean only on behalf of itself and the ABL Claimholders
for which such ABL Agent is acting as agent under the related ABL Loan Documents
or any ABL Collateral Documents; and
(g)    any reference herein to a Term Agent on behalf of the Term Claimholders
shall be understood to mean only on behalf of itself and the Term Claimholders
for which such Term Agent is acting as agent under the related Term Loan
Documents or any Term Collateral Documents.
SECTION 2
Lien Priorities
2.1    Relative Priorities.
Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing the ABL Obligations, the Excess ABL
Obligations, the Term Obligations and/or the Excess Term Obligations on the
Collateral and notwithstanding any provision of the UCC, or any other applicable
law or the ABL Loan Documents or the Term Loan Documents or any defect or
deficiencies in, or failure to perfect or lapse in perfection of, or avoidance
as a fraudulent conveyance or otherwise of, the Liens securing the ABL
Obligations or the Term Obligations, the subordination of such Liens to any
Liens securing other obligations or any other circumstance whatsoever, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the ABL Agent, on behalf of itself and the ABL
Claimholders represented by it, and the Term Agent, on behalf of itself and the
Term Claimholders represented by it, each hereby agree that:
(a)    Subject to clause (c) below, any Lien on the ABL Priority Collateral
securing any ABL Obligations now or hereafter held by or on behalf of any ABL
Agent or any ABL Claimholders or any agent or trustee therefor, regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects and prior to any Lien
on the ABL Priority Collateral securing any Term Obligations or any Excess Term
Obligations;


21

--------------------------------------------------------------------------------





(b)    subject to clause (d) below, any Lien on the Term Priority Collateral
securing any Term Obligations now or hereafter held by or on behalf of any Term
Agent, any Term Claimholders or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects to all Liens on the Term Priority
Collateral securing any ABL Obligations or any Excess ABL Obligations;
(c)    any Lien on the ABL Priority Collateral securing any Excess ABL
Obligations now or hereafter held by or on behalf of the ABL Agent or any ABL
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Lien on the
ABL Priority Collateral securing any Term Obligations, but shall be senior in
all respects to any Lien on the ABL Priority Collateral securing any Excess Term
Obligations; and
(d)    any Lien on the Term Priority Collateral securing any Excess Term
Obligations now or hereafter held by or on behalf of the Term Agent or any Term
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Lien on the
Term Priority Collateral securing any ABL Obligations, but shall be senior in
all respects to any Lien on the Term Priority Collateral securing any Excess ABL
Obligations.
2.2    Prohibition on Contesting Liens & Claims; No Marshaling.
Each of the ABL Agent, for itself and on behalf of each other ABL Claimholder
represented by it, and the Term Agent, for itself and on behalf of each other
Term Claimholder represented by it, agrees that it will not (and hereby waives
any right to) directly or indirectly contest, or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity, perfection, extent or enforceability of a
Lien held, or purported to be held, by or on behalf of any of the ABL
Claimholders in the Collateral or the ABL Exclusive Priority Cash Collateral or
by or on behalf of any of the Term Claimholders in the Collateral or Real Estate
Assets, as the case may be, or the amount, nature or extent of the ABL
Obligations, Excess ABL Obligations, Term Obligations or Excess Term Obligations
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of (i) the ABL Agent or any
ABL Claimholder or (ii) the Term Agent or any Term Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing (a) the ABL Obligations and the Excess ABL Obligations as
provided in Sections 2.1(a), 2.1(c) and 3.1 and (b) the Term Obligations and the
Excess Term Obligations as provided in Sections 2.1(b), 2.1(d) and 3.2. Until
the Discharge of Prior Lien Obligations, neither (x) the Term Agent nor any Term
Claimholder with respect to the ABL Priority Collateral nor (y) the ABL Agent
nor any ABL Claimholder with respect to the Term Priority Collateral will assert
any marshaling, appraisal, valuation or other similar right that may otherwise
be available to a junior secured creditor.
2.3    No New Liens.
So long as the Discharge of Prior Lien Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor (except that any Liens securing DIP Financing
shall be governed by Section 7.1 hereof not


22

--------------------------------------------------------------------------------





this Section 2.3), the parties hereto agree that the Company shall not, and
shall not permit any other Grantor to:
(a)    subject to Section 2.5 hereof, grant or permit any additional Liens on
any asset or property to secure any Term Obligation or any Excess Term
Obligations unless it has granted or concurrently grants a Lien on such asset or
property to secure all of the ABL Obligations and Excess ABL Obligations, the
parties hereto agreeing that any such Lien shall be subject to Section 2.1
hereof; provided that this provision will not be violated with respect to any
Lien securing any Term Obligations or any Excess Term Obligations if the ABL
Agent is given a reasonable opportunity to accept a Lien on any asset or
property and either the Company or each such ABL Agent not receiving the Lien
states in writing that the applicable ABL Loan Documents prohibit the ABL Agent
from accepting a Lien on such asset or property, or the ABL Agent otherwise
expressly declines to accept a Lien on such asset or property (any such
prohibited or declined Liens, an “ABL Declined Lien”); or
(b)    subject to Section 2.5 hereof, grant or permit any additional Liens on
any asset or property to secure any ABL Obligation or any Excess ABL Obligations
unless it has granted or concurrently grants a Lien on such asset or property to
secure all of the Term Obligations and Excess Term Obligations, the parties
hereto agreeing that any such Lien shall be subject to Section 2.1 hereof;
provided that this provision will not be violated with respect to any Lien
securing any ABL Obligations or any Excess ABL Obligations if the Term Agent is
given a reasonable opportunity to accept a Lien on any asset or property and
either the Company or the Term Agent not receiving the Lien states in writing
that the applicable Term Loan Documents prohibit the Term Agent from accepting a
Lien on such asset or property, or the Term Agent otherwise expressly declines
to accept a Lien on such asset or property (any such prohibited or declined
Lien, a “Term Declined Lien” and, together with the ABL Declined Liens, the
“Declined Liens”).
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to (i) the ABL
Agent and/or the ABL Claimholders or (ii) the Term Agent and/or the Term
Claimholders, each agree that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.
Notwithstanding anything in this Agreement to the contrary, Deposit Accounts or
Securities Accounts holding cash and/or cash equivalents may be pledged to
secure ABL Obligations and Excess ABL Obligations consisting of (and solely
limited to) (i) reimbursement obligations in respect of letters of credit and
swing line loans issued under the ABL Credit Agreement and/or (ii) any
obligations of lenders participating in the facilities under which such letters
of credit are issued and swing loans made, in each case under the ABL Credit
Agreement, which may be pledged without granting a Lien thereon to secure any
other ABL Obligations or Excess ABL Obligations or any Term Obligations or
Excess Term Obligations (cash and cash equivalents so pledged, the “ABL
Exclusive Priority Cash Collateral”).
2.4    Similar Liens and Agreements.
The parties hereto agree that, subject to Sections 2.3 and 2.5, it is their
intention that the Collateral


23

--------------------------------------------------------------------------------





that is subject to Liens supporting the ABL Obligations, the Excess ABL
Obligations, the Term Obligations and the Excess Term Obligations be identical.
In furtherance of the foregoing and of Section 9.9, the parties hereto agree,
subject to the other provisions of this Agreement:
(a)    upon request by the ABL Agent or the Term Agent, to cooperate in good
faith (and to direct their counsel to cooperate in good faith) from time to time
in order to determine the specific items included in the ABL Priority Collateral
and the Term Priority Collateral and the steps taken to perfect their respective
Liens thereon and the identity of the respective parties obligated under the ABL
Loan Documents and the Term Loan Documents; and
(b)    that the documents and agreements creating or evidencing the ABL Priority
Collateral and the Term Priority Collateral and guarantees for the ABL
Obligations, the Excess ABL Obligations, the Term Obligations and the Excess
Term Obligations shall be in all material respects the same forms of documents
other than with respect to the asset-based lending and the term loan lending
nature of the Obligations thereunder.
2.5    Collateral Differences.
(a)    TL Specified Blocked Account. The parties hereto also agree that (i) the
Company granted Liens upon the TL Specified Blocked Account to secure the Term
Obligations and the Excess Term Obligations but not the ABL Obligations or the
Excess ABL Obligations and (ii) neither the ABL Obligations nor the Excess ABL
Obligations will be secured by the Lien upon the TL Specified Blocked Account.
(b)    Real Estate Assets. The parties hereto also agree that (i) the Company
and the other Grantors may hereafter grant Liens upon their Real Estate Assets
to secure the Term Obligations and the Excess Term Obligations and ABL Agent may
decline to accept a Lien to secure the ABL Obligations or the Excess ABL
Obligations on such Real Estate Assets pursuant to Section 2.3(a) and (ii)
neither the ABL Obligations nor the Excess ABL Obligations will be secured by a
Lien upon Real Estate Assets if such Real Estate Assets are not required to be
subject to a Lien securing the ABL Obligations.
2.6    Perfection of Liens.
Except for the arrangements contemplated by Section 5.5, none of the ABL Agent
or the ABL Claimholders shall be responsible for perfecting and maintaining the
perfection of Liens with respect to the Collateral for the benefit of the Term
Agent or the Term Claimholders, and none of the Term Agent or the Term
Claimholders shall be responsible for perfecting and maintaining the perfection
of Liens with respect to the Collateral for the benefit of the ABL Agent or the
ABL Claimholders. The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the ABL Claimholders on the one hand
and the Term Claimholders on the other hand and such provisions shall not impose
on the ABL Agent, the ABL Claimholders, the Term Agent, the Term Claimholders or
any agent or trustee therefor any obligations in respect of the disposition of
proceeds of any Collateral which would conflict with prior-perfected claims
therein in favor of any other Person or any order or decree of any court or
governmental authority or any applicable law.


24

--------------------------------------------------------------------------------





SECTION 3
Enforcement
3.1    Restrictions on Exercise of Remedies By Term Agent and Term Claimholders.
(a)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Term Agent and the Term Claimholders
represented by it:
(i)    will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the ABL Priority Collateral; provided that the Term Agent may commence an
Enforcement Action or otherwise exercise any or all such rights or remedies, in
each case, with respect to ABL Priority Collateral, after the passage of a
period of at least 180 days since the later of: (x) the date on which the Term
Agent declared the existence of any Event of Default under any Term Loan
Documents for which it is the Term Agent and demanded the repayment of all of
the principal amount of the Term Obligations thereunder; and (y) the date on
which the ABL Agent received notice from the Term Agent of such declaration of
an Event of Default and demand for repayment, (the “ABL Standstill Period”);
provided, further, that notwithstanding anything herein to the contrary, in no
event shall the Term Agent or any Term Claimholder take any Enforcement Action
with respect to the ABL Priority Collateral if, notwithstanding the expiration
of the ABL Standstill Period, the ABL Agent or ABL Claimholders shall have
commenced and be diligently pursuing an Enforcement Action with respect to all
or any material portion of the ABL Priority Collateral or seeking to lift or
dissolve any stay or other injunction preventing them from pursuing an
Enforcement Action (prompt notice of such exercise to be given to the Term
Agent);
(ii)    subject to Section 3.1(a)(i), will not contest, protest or object to any
foreclosure proceeding or action brought by the ABL Agent or any ABL Claimholder
with respect to ABL Priority Collateral or any other exercise by the ABL Agent
or any ABL Claimholder of any rights and remedies relating to the ABL Priority
Collateral under the ABL Loan Documents or otherwise (including any Enforcement
Action initiated by or supported by the ABL Agent or any ABL Claimholder), in
each case so long as any proceeds received by the ABL Agent in excess of those
necessary to achieve a Discharge of ABL Obligations are distributed in
accordance with Section 4.1 hereof and applicable law, subject to the relative
priorities described herein; and
(iii)    subject to their rights under Section 3.1 (a)(i) above, will not object
to the forbearance by the ABL Agent or the ABL Claimholders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies, in each case, relating to the ABL Priority Collateral.
(b)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, subject to Section 3.1(a)(i), the ABL Agent and
the ABL Claimholders shall have the


25

--------------------------------------------------------------------------------





exclusive right: (i) to commence and maintain an Enforcement Action or otherwise
enforce rights or exercise remedies (including set‑off, recoupment and the right
to credit bid their debt), in each case, with respect to ABL Priority
Collateral; provided that the Term Agent shall have the credit bid rights set
forth in Section 3.1(c)(vi); and (ii) subject to Section 5.1, to make
determinations regarding the release, disposition, or restrictions with respect
to the ABL Priority Collateral without any consultation with or the consent of
the Term Agent or any Term Claimholder; provided, that for the avoidance of
doubt, the foregoing shall not require the release of any Lien in favor of the
Term Agent or any Term Claimholders with respect to the ABL Priority Collateral
except to the extent required by Section 5.1; provided, further, that, in the
case of clauses (i) and (ii), any proceeds of ABL Priority Collateral received
by the ABL Agent in excess of those necessary to achieve a Discharge of ABL
Obligations are distributed in accordance with Section 4.1 hereof and applicable
law. In commencing or maintaining any Enforcement Action or otherwise exercising
rights and remedies with respect to the ABL Priority Collateral, the ABL Agent
and the ABL Claimholders may enforce the provisions of the ABL Loan Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in the exercise of their sole discretion in compliance with any
applicable law and without consultation with the Term Agent or any Term
Claimholder and regardless of whether any such exercise is adverse to the
interest of any Term Claimholder. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of ABL
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC and other applicable law and of a secured creditor under
any Bankruptcy Law of any applicable jurisdiction.
(c)    Notwithstanding the foregoing, the Term Agent and any Term Claimholder
may:
(i)    file a claim or statement of interest with respect to the Term
Obligations and/or Excess Term Obligations; provided that an Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor;
(ii)    take any action (not adverse to the priority status of the Liens on the
ABL Priority Collateral securing the ABL Obligations, or the rights of the ABL
Agent or the ABL Claimholders to exercise remedies in respect thereof) in order
to create, perfect, preserve or protect (but not enforce or receive any value on
account of except as expressly set forth in this Agreement) its Lien on the ABL
Priority Collateral;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Claimholders, including any claims secured by the ABL Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;
(iv)    file, propose, support or vote on any plan of reorganization,
arrangement, compromise or liquidation, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, not
inconsistent with the terms of this Agreement; provided that no filing, proposal
or filing of any claim or vote, or pleading


26

--------------------------------------------------------------------------------





related to such claim or vote, to accept or reject a disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by the Term Agent or
any Term Claimholder may be made, filed or cast if any provision of the
disclosure statement, plan of reorganization, arrangement, compromise or
liquidation, or such other document, agreement or proposal similar to the
foregoing is in contravention of any of the provisions of this Agreement;
(v)    exercise any of its rights or remedies with respect to the ABL Priority
Collateral after the termination of the ABL Standstill Period to the extent
permitted by Section 3.1(a)(i); and
(vi)    bid for or purchase ABL Priority Collateral at any public, private or
judicial foreclosure upon such Collateral initiated by the ABL Agent or any ABL
Claimholder, or any sale of ABL Priority Collateral during an Insolvency or
Liquidation Proceeding; provided that such bid may not include a "credit bid" in
respect of any Term Obligations unless the cash proceeds of such bid are
otherwise sufficient to cause, and used to cause, the Discharge of ABL
Obligations
The Term Agent, on behalf of itself and the Term Claimholders represented by it,
agrees that it will not take or receive any ABL Priority Collateral or any
proceeds of ABL Priority Collateral in connection with the exercise of any right
or remedy (including set-off and recoupment) with respect to any ABL Priority
Collateral in its capacity as a secured creditor and that it will not take or
receive any distribution (whether or not constituting ABL Priority Collateral or
the proceeds thereof) from the Company, any other Grantor or any of their
respective bankruptcy estates on account of or in exchange for such party’s
interest in the ABL Priority Collateral or other rights as a secured creditor in
respect of the ABL Priority Collateral, unless and until the Discharge of ABL
Obligations has occurred, except in connection with any foreclosure expressly
permitted by Section 3.1(a)(i) to the extent the Term Agent and the other Term
Claimholders are permitted to retain the proceeds thereof in accordance with
Section 4.2. Without limiting the generality of the foregoing, unless and until
the Discharge of ABL Obligations has occurred, except as expressly provided in
Sections 3.1(a), 7.3(b), 7.5 and this Section 3.1(c), the sole right of the Term
Agent and the Term Claimholders with respect to the ABL Priority Collateral is
to hold a Lien on the ABL Priority Collateral (and not to exercise or receive
any value on account of such Lien) pursuant to the applicable Term Collateral
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of ABL Obligations
has occurred.
(d)    Subject to Sections 3.1(a) and 3.1(c) and Section 7.3(b):
(i)    the Term Agent, for itself and on behalf of each other Term Claimholder
represented by it, agrees that the Term Agent and the Term Claimholders
represented by it will not take any action with respect to ABL Priority
Collateral that would hinder any exercise of remedies under the ABL Loan
Documents with respect to ABL Priority Collateral or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise;


27

--------------------------------------------------------------------------------





(ii)    the Term Agent, for itself and on behalf of each other Term Claimholder
represented by it, hereby waives any and all rights it or the Term Claimholders
may have as a junior lien creditor or otherwise to object to the manner in which
the ABL Agent or the ABL Claimholders seek to enforce the Liens on the ABL
Priority Collateral securing the ABL Obligations undertaken in accordance with
this Agreement, regardless of whether any action or failure to act by or on
behalf of the ABL Agent or ABL Claimholders is adverse to the interest of the
Term Claimholders; and
(iii)    the Term Agent, for itself and on behalf of each other Term Claimholder
represented by it, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Term Collateral Documents or any other Term Loan
Document (other than this Agreement) shall be deemed to restrict in any way the
rights and remedies of the ABL Agent or the ABL Claimholders with respect to the
ABL Priority Collateral as set forth in this Agreement and the ABL Loan
Documents.
(e)    Except as specifically set forth in this Agreement, the Term Agent and
the Term Claimholders may exercise rights and remedies as unsecured creditors
against the Company or any other Grantor that has guaranteed or granted Liens to
secure the Term Obligations in accordance with the terms of the Term Loan
Documents and applicable law; provided that in the event that any Term
Claimholder becomes a judgment Lien creditor as a result of its enforcement of
its rights as an unsecured creditor with respect to the Term Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the ABL Obligations) as the other Liens securing the
Term Obligations are subject to this Agreement.
(f)    Except as specifically set forth in Sections 3.1(a) and 3.1(d), nothing
in this Agreement shall prohibit the receipt by the Term Agent or any Term
Claimholders of the required payments of interest, principal and other amounts
owed in respect of any Term Obligations so long as such receipt is not the
direct or indirect result of the exercise by the Term Agent or any other Term
Claimholders of rights or remedies as a secured creditor (including set‑off and
recoupment) with respect to ABL Priority Collateral or enforcement in
contravention of this Agreement of any Lien on ABL Priority Collateral held by
any of them.
(g)    The Term Agent, on behalf of the Term Claimholders represented by it,
agrees not to commence an Enforcement Action until an Enforcement Notice has
been given to the ABL Agent.
3.2    Restrictions on Exercise of Remedies by ABL Agent and ABL Claimholders.
(a)    Until the Discharge of Term Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the ABL Agent and the ABL Claimholders represented
by it:
(i)    will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Term Priority Collateral; provided that the ABL Agent may commence an
Enforcement Action or otherwise exercise any or all such rights or remedies, in
each case, with respect


28

--------------------------------------------------------------------------------





to Term Priority Collateral, after the passage of a period of at least 180 days
since the later of: (x) the date on which the ABL Agent declared the existence
of any Event of Default under any ABL Loan Documents for which it is the ABL
Agent and demanded the repayment of all the principal amount of the ABL
Obligations thereunder; and (y) the date on which the Term Agent received notice
from the ABL Agent of such declaration of an Event of Default and demand for
repayment, (the “Term Standstill Period”); provided, further, that
notwithstanding anything herein to the contrary, in no event shall the ABL Agent
or any ABL Claimholder take any Enforcement Action with respect to the Term
Priority Collateral if, notwithstanding the expiration of the Term Standstill
Period, the Term Agent or Term Claimholders shall have commenced and be
diligently pursuing an Enforcement Action or other exercise of their rights or
remedies in each case with respect to all or any material portion of the Term
Priority Collateral or seeking to lift or dissolve any stay or other injunction
preventing them from exercising such rights (prompt notice of such exercise to
be given to the ABL Agent);
(ii)    will not contest, protest or object to any foreclosure proceeding or
action brought by the Term Agent or any Term Claimholder with respect to Term
Priority Collateral or any other exercise by the Term Agent or any Term
Claimholder of any rights and remedies relating to the Term Priority Collateral
under the Term Loan Documents or otherwise (including any Enforcement Action
initiated by or supported by the Term Agent or any Term Claimholder), in each
case so long as any proceeds received by the Term Agent in excess of those
necessary to achieve a Discharge of Term Obligations are distributed in
accordance with Section 4.1 hereof and applicable law, subject to the relative
priorities described herein; and
(iii)    subject to their rights under clause (a)(i) above, will not object to
the forbearance by the Term Agent or the Term Claimholders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies, in each case, relating to the Term Priority Collateral.
(b)    Until the Discharge of Term Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, subject to Sections 3.2(a)(i), 3.3 and 3.4, the
Term Agent and the Term Claimholders shall have the exclusive right: (i) to
commence and maintain an Enforcement Action or otherwise enforce rights or
exercise remedies (including set‑off, recoupment and the right to credit bid
their debt), in each case, with respect to Term Priority Collateral; provided
that the ABL Agent shall have the credit bid rights set forth in Section
3.2(c)(vi); and (ii) subject to Section 5.1, to make determinations regarding
the release, disposition, or restrictions with respect to the Term Priority
Collateral without any consultation with or the consent of the ABL Agent or any
ABL Claimholder; provided, that for the avoidance of doubt, the foregoing shall
not require the release of any Lien in favor of the ABL Agent or any ABL
Claimholders with respect to the Term Priority Collateral except to the extent
required by Section 5.1; provided, further, that, in the case of clauses (i) and
(ii), any proceeds of Term Priority


29

--------------------------------------------------------------------------------





Collateral received by the Term Agent in excess of those necessary to achieve a
Discharge of Term Obligations are distributed in accordance with Section 4.1 and
applicable law, subject to the relative priorities described herein. In
commencing or maintaining any Enforcement Action or otherwise exercising rights
and remedies with respect to the Term Priority Collateral, the Term Agent and
the Term Claimholders may, subject to Sections 3.4 and 3.5, enforce the
provisions of the Term Loan Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in the exercise of their
sole discretion in compliance with any applicable law and without consultation
with the ABL Agent or any ABL Claimholder and regardless of whether any such
exercise is adverse to the interest of any ABL Claimholder. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Term Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under any Bankruptcy Law of any applicable jurisdiction.
(c)    Notwithstanding the foregoing, the ABL Agent and any ABL Claimholder may:
(i)    file a claim or statement of interest with respect to the ABL Obligations
and/or Excess ABL Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor;
(ii)    take any action (not adverse to the priority status of the Liens on the
Term Priority Collateral securing the Term Obligations, or the rights of the
Term Agent or the Term Claimholders to exercise remedies in respect thereof) in
order to create, perfect, preserve or protect (but not enforce or receive any
value on account of except as expressly set forth herein) its Lien on the Term
Priority Collateral;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Claimholders, including any claims secured by the Term Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;
(iv)    file, propose, support or vote on any plan of reorganization,
arrangement, compromise or liquidation, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, not
inconsistent with the terms of this Agreement; provided that no filing, proposal
or filing of any claim or vote, or pleading related to such claim or vote, to
accept or reject a disclosure statement, plan of reorganization, arrangement,
compromise or liquidation, or any other document, agreement or proposal similar
to the foregoing by the ABL Agent or any ABL Claimholder may be made, filed or
cast if any provision of the disclosure statement, plan of reorganization,
arrangement, compromise or liquidation, or such other document, agreement or
proposal similar to the foregoing is in contravention of any of the provisions
of this Agreement;


30

--------------------------------------------------------------------------------





(v)    exercise any of its rights or remedies with respect to the Term Priority
Collateral after the termination of the Term Standstill Period to the extent
permitted by Sections 3.2(a)(i), 3.3 and 3.4;
(vi)    bid for or purchase Term Priority Collateral at any public, private or
judicial foreclosure upon such Collateral initiated by the Term Agent or any
Term Claimholder, or any sale of Term Priority Collateral during an Insolvency
or Liquidation Proceeding; provided that such bid may not include a "credit bid"
in respect of any ABL Obligations unless the cash proceeds of such bid are
otherwise sufficient to cause, and used to cause, the Discharge of Term
Obligations; and
(vii)    exercise any of its rights with respect to any to the Term Priority
Collateral set forth in Section 3.3 and/or 3.4.
Except as otherwise provided in Sections 3.3, 3.4, and 3.5, the ABL Agent, on
behalf of itself and the ABL Claimholders represented by it, agrees that it will
not take or receive any Term Priority Collateral or any proceeds of Term
Priority Collateral in connection with the exercise of any right or remedy
(including set-off and recoupment) with respect to any Term Priority Collateral
in its capacity as a secured creditor and that it will not take or receive any
distribution (whether or not constituting Term Priority Collateral or the
proceeds thereof) from the Company, any other Grantor or any of their respective
bankruptcy estates on account of or in exchange for such party’s interest in the
Term Priority Collateral or other rights as a secured creditor in respect of the
Term Priority Collateral, unless and until the Discharge of Term Obligations has
occurred, except in connection with any foreclosure expressly permitted by
Section 3.2(a)(i) to the extent the ABL Agent and the other ABL Claimholders are
permitted to retain the proceeds thereof in accordance with Section 4.2. Without
limiting the generality of the foregoing, unless and until the Discharge of Term
Obligations has occurred, except as expressly provided in Sections 3.2(a), 3.3,
3.4, 3.5, 7.3(b), 7.5 and this Section 3.2(c), the sole right of the ABL Agent
and the ABL Claimholders with respect to the Term Priority Collateral is to hold
a Lien on the Term Priority Collateral (and not to exercise or receive any value
on account of such Lien) pursuant to the ABL Collateral Documents for the period
and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Term Obligations has occurred.
(d)    Subject to Sections 3.2(a) and 3.2 (c), Sections 3.3 and 3.4 and Section
7.3(b):
(i)    the ABL Agent, for itself and on behalf of each other ABL Claimholder
represented by it, agrees that the ABL Agent and ABL Claimholders will not take
any action with respect to Term Priority Collateral that would hinder any
exercise of remedies under the Term Loan Documents with respect to Term Priority
Collateral or is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the Term Priority Collateral, whether
by foreclosure or otherwise;
(ii)    the ABL Agent, for itself and on behalf of each other ABL Claimholder
represented by it, hereby waives any and all rights it or the ABL Claimholders
represented by it may have as a junior lien creditor or otherwise to object to
the manner in which the Term Agent or the Term Claimholders seek to enforce the
Liens on the Term


31

--------------------------------------------------------------------------------





Priority Collateral securing the Term Obligations undertaken in accordance with
this Agreement, regardless of whether any action or failure to act by or on
behalf of the Term Agent or Term Claimholders is adverse to the interest of the
ABL Claimholders; and
(iii)    the ABL Agent, for itself and on behalf of each other Claimholder
represented by it, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the ABL Collateral Documents or any other ABL Loan
Document (other than this Agreement) shall be deemed to restrict in any way the
rights and remedies of the Term Agent or the Term Claimholders with respect to
the Term Priority Collateral as set forth in this Agreement and the Term Loan
Documents.
(e)    Except as specifically set forth in this Agreement, including, without
limitation, Section 7.3, the ABL Agent and the ABL Claimholders may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed or granted Liens to secure the ABL Obligations in
accordance with the terms of the ABL Loan Documents and applicable law; provided
that in the event that any ABL Claimholder becomes a judgment Lien creditor as a
result of its enforcement of its rights as an unsecured creditor with respect to
the ABL Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Term Obligations) as
the other Liens securing the ABL Obligations are subject to this Agreement.
(f)    Except as specifically set forth in Sections 3.2(a) and 3.2 (d), nothing
in this Agreement shall prohibit the receipt by the ABL Agent or any ABL
Claimholders of the required payments of interest, principal and other amounts
owed in respect of the ABL Obligations so long as such receipt is not the direct
or indirect result of the exercise by the ABL Agent or any other ABL
Claimholders of rights or remedies as a secured creditor (including set‑off and
recoupment) with respect to the Term Priority Collateral or enforcement in
contravention of this Agreement of any Lien on Term Priority Collateral held by
any of them.
(g)    The ABL Agent, on behalf of the ABL Claimholders represented by it,
agrees not to commence an Enforcement Action until an Enforcement Notice has
been given to the Term Agent.
3.3    Collateral Access Rights.
(a)    If the Term Agent, or any agent or representative of the Term Agent,
shall, after any Term Default, obtain possession or physical control of any of
the Term Priority Collateral consisting of Real Estate Asset that is a Mortgaged
Premises or any other Term Priority Collateral located thereon or the Term Agent
shall sell or otherwise dispose of any Term Priority Collateral consisting of
Real Estate Asset that is a Mortgaged Premises or any other Term Priority
Collateral located thereon to any third party (each a “Third Party Purchaser”),
the Term Agent shall promptly notify the ABL Agent in writing of that fact, and
the ABL Agent shall within 10 Business Days (or such longer period as may be
agreed by the Term Agent in its sole discretion) thereafter, notify the Term
Agent in writing as to whether the ABL Agent desires to exercise access rights
under this Section 3.3. In addition, if the ABL Agent, or any agent or
representative of the ABL Agent, shall obtain possession or physical control of
any of the Term Priority Collateral, following the delivery


32

--------------------------------------------------------------------------------





to the Term Agent of an Enforcement Notice with respect to the Disposition of
any ABL Priority Collateral, then the ABL Agent shall within 10 Business Days
(or such longer period as may be agreed by the Term Agent in its sole
discretion) notify the Term Agent in writing that such ABL Agent is exercising
its access rights under this Agreement and its rights under Section 3.4 in
respect of such ABL Priority Collateral. Upon delivery of such notice of
exercise of access rights by the ABL Agent to the Term Agent, the parties shall
confer in good faith to coordinate with respect to the ABL Agent’s exercise of
such access rights. Consistent with the definition of “Access Period”, access
rights may apply to differing portions of the Term Priority Collateral at
differing times, in which case, a differing Access Period will apply to each
such portion.
(b)    Subject to Section 3.3(e), during any pertinent Access Period, the ABL
Agent and its agents, representatives and designees shall have an irrevocable,
non-exclusive right to have access to, and a royalty-free, rent-free right to
use, the Term Priority Collateral consisting of any Real Estate Asset
constituting a Mortgaged Premises or any other Term Priority Collateral located
thereon, for the purpose of (i) arranging for and effecting the sale or
disposition of any ABL Priority Collateral, including the production,
completion, packaging and other preparation of such ABL Priority Collateral for
sale or disposition; (ii) selling the ABL Priority Collateral (by public
auction, private sale or other sale, whether in bulk, in lots or to customers in
the ordinary course of business or otherwise and which sale may include
augmented Inventory of the same type sold in any Grantor’s business);
(iii) storing or otherwise dealing with the ABL Priority Collateral; or
(iv) taking any action necessary to complete the assembly, manufacture,
processing, packaging, storage, sale or disposal (whether in bulk, in lots or to
customers in the ordinary course of business or otherwise), transportation or
shipping and/or removal of, in any lawful manner (A) work-in-process; (B) raw
materials; (C) Inventory; or (D) any other item of ABL Priority Collateral. The
Term Agent shall not bear expense for any of the actions in the preceding
sentence. During any such Access Period, the ABL Agent and its representatives
(and persons employed on their behalf) may continue to operate, service,
maintain, process and sell the ABL Priority Collateral, as well as to engage in
bulk sales of ABL Priority Collateral; provided, however, that the ABL Agent
that exercises such rights and the other ABL Claimholders represented by it
shall be obligated to pay any utility, rental, lease or similar charges and
payments owed to third parties that accrue during, or that arise as a result of,
such use to the extent not paid for by the Grantors. The ABL Agent shall take
proper and reasonable care under the circumstances of any Term Priority
Collateral that is used by it during the Access Period and repair any physical
damage (ordinary wear-and-tear excepted) caused by such ABL Agent or its agents,
representatives or designees, and the ABL Agent shall comply with all applicable
laws in all material respects in connection with its use or occupancy of the
Term Priority Collateral. The ABL Agent and the other ABL Claimholders shall
reimburse the Term Agent for any damage to property (ordinary wear-and-tear
excepted) directly caused by the acts or omissions of the ABL Agent and Persons
under the ABL Agent’s control to the extent not repaired and shall indemnify and
hold harmless the Term Agent and the other Term Claimholders represented by it
for any injury, claim, loss, damage, cost or liability to Persons directly
caused by the acts or omissions of the ABL Agent or Persons under the ABL
Agent’s control; provided, however, that the ABL Agent and the other ABL
Claimholders will not be liable for any diminution in the value of the Term
Priority Collateral caused by the absence of the ABL Priority Collateral
therefrom and none of the ABL Claimholders have any duty or liability to
maintain the Term Priority Collateral in a condition or manner better than that
in which it was maintained prior to the access or use thereof


33

--------------------------------------------------------------------------------





by any or all of the ABL Claimholders. In no event shall the ABL Agent or the
other ABL Claimholders have any liability to the Term Agent and/or the Term
Claimholders hereunder as a result of any condition (including any environmental
condition, claim or liability) on or with respect to the Term Priority
Collateral existing prior to the date of the exercise by the ABL Agent of its
rights under this Agreement. The ABL Agent and the Term Agent shall cooperate
and use reasonable efforts to ensure that their activities during the Access
Period as described above do not unduly interfere with the activities of the
other as described above, including the right of the Term Agent to commence
foreclosure of the Term Priority Collateral or show the Term Priority Collateral
to prospective purchasers and to ready the Term Priority Collateral for sale.
(c)    If the Term Agent shall foreclose or otherwise sell any of the Term
Priority Collateral, the Term Agent will notify the buyer thereof of the
existence of this Agreement and that the buyer is acquiring such Term Priority
Collateral subject to the terms of this Agreement. Subject to Section 3.3(e),
the rights of the ABL Agent and the other ABL Claimholders under this
Section 3.3 and Section 3.4 during the Access Period or Use Period shall
continue notwithstanding such foreclosure, sale or other disposition by the Term
Agent.
(d)    The ABL Agent and the other ABL Claimholders shall have the right to
bring an action to enforce their rights under this Section 3.3 and Section 3.4,
including an action seeking possession of the applicable Collateral and/or
specific performance of this Section 3.3 and Section 3.4.
(e)    The rights of the ABL Agent under this Section 3.3 shall automatically
cease to apply to any Term Priority Collateral from and after the date, if any,
on which such Term Priority Collateral is no longer physically located on any
Mortgaged Premises of any Grantor.
3.4    Term General Intangibles Rights/Access to Information.
The Term Agent hereby grants (to the full extent of its rights and interests, if
any) to the ABL Agent and its agents, representatives and designees (a) an
irrevocable royalty-free, rent-free nonexclusive license and lease (which will
be binding on any successor or assignee of any Term Priority Collateral) to use,
all of the Term Priority Collateral consisting of Term General Intangibles
(including, for the avoidance of doubt, Intellectual Property), and any computer
or other data processing Equipment included in the Term Priority Collateral
necessary in connection therewith, to (i) collect all Accounts included in ABL
Priority Collateral; (ii) copy, use, or preserve any and all information
relating to any of the ABL Priority Collateral; and (iii) finish and sell any
Goods or Inventory constituting ABL Priority Collateral and (b) an irrevocable
royalty-free license (which will be binding on any successor or assignee of the
Term General Intangibles) to use any and all Term General Intangibles
(including, for the avoidance of doubt, Intellectual Property) at any time in
connection with any Enforcement Action by the ABL Agent or such agents,
representatives and designees; provided, however, that the ABL Agent exercising
such rights and the other ABL Claimholders represented by it shall be obligated
to pay any utility, rental, lease or similar charges and payments owed to third
parties that accrue during, or that arise as a result of, such use to the extent
not paid for by the Grantors; provided, further, however, (A) the royalty-free,
rent-free license and lease granted in clause (a) with respect to the applicable
Term Priority Collateral (exclusive of any Term General Intangibles (including
Intellectual Property)), shall be subject to Section 3.3(e)


34

--------------------------------------------------------------------------------





and shall only apply during, and immediately expire upon the end of, (1) the
Access Period applicable to such Term Priority Collateral located on any Real
Estate Asset that is a Mortgaged Premises and (2) the Use Period with respect to
any Term Priority Collateral not located on any Real Estate Asset that is a
Mortgaged Premises and (B) the royalty-free license granted in clause (b) with
respect to any Term General Intangibles shall only apply during, and immediately
expire upon the end of, the Use Period (provided that such expiration shall be
without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with applicable law).
In the event that the ABL Agent shall, in the exercise of its rights under the
ABL Loan Documents or otherwise, receive possession or control of any books and
records of any Grantor which contain information identifying or pertaining to
the Term Priority Collateral, the ABL Agent shall promptly either make available
to the Term Agent such books and records for inspection and duplication or
provide to the Term Agent copies thereof. In the event that the Term Agent
shall, in the exercise of its rights under the Term Loan Documents or otherwise,
receive possession or control of any books and records of any Grantor which
contain information identifying or pertaining to any of the ABL Priority
Collateral, the Term Agent shall promptly either make available to the ABL Agent
such books and records for inspection and duplication or provide the ABL Agent
copies thereof.
3.5    Set-Off and Tracing of and Priorities in Proceeds.
(a)    The Term Agent, on behalf of the Term Claimholders represented by it,
acknowledges and agrees that, to the extent the Term Agent or any other Term
Claimholder exercises its rights of set-off against any ABL Priority Collateral,
the amount of such set-off shall be held and distributed pursuant to
Section 4.1(a). The ABL Agent, on behalf of the ABL Claimholders represented by
it, acknowledges and agrees that, to the extent the ABL Agent or any other ABL
Claimholder exercises its rights to set-off against any Term Priority
Collateral, the amount of such set-off shall be held and distributed pursuant to
Section 4.1(b).
(b)    The ABL Agent, for itself and on behalf of each other ABL Claimholder
represented by it, and the Term Agent, for itself and on behalf of each other
Term Claimholder represented by it, agree that prior to an issuance of an
Enforcement Notice, or the commencement of any Insolvency or Liquidation
Proceeding, any proceeds of Collateral, whether or not deposited under Account
Agreements, used by any Grantor to acquire property constituting Collateral
shall not (solely as between the ABL Agent and the Term Agent and as between the
ABL Claimholders and the Term Claimholders) be treated as proceeds of Collateral
for purposes of determining the relative priorities of the ABL Claimholders and
the Term Claimholders in the Collateral so acquired.
(c)    The ABL Agent, on behalf of itself and the ABL Claimholders represented
by it, and the Term Agent, on behalf of itself and the Term Claimholders
represented by it, agrees that after an issuance of an Enforcement Notice, each
such Person shall cooperate in good faith to identify the proceeds of the ABL
Priority Collateral and the Term Priority Collateral, as the case may be (it
being agreed that after an issuance of an Enforcement Notice, unless the ABL
Agent has actual knowledge to the contrary, all funds deposited under Account
Agreements (other than any Account Agreement to which the TL Priority Collateral
Account or the TL Specified Blocked Account is subject) and then applied to the
ABL Obligations shall be presumed to be ABL Priority


35

--------------------------------------------------------------------------------





Collateral (a presumption that can be rebutted by the Term Agent)); provided,
however, that neither any ABL Claimholder nor any Term Claimholder shall be
liable or in any way responsible for any claims or damages from conversion of
the ABL Priority Collateral or Term Priority Collateral, as the case may be (it
being understood and agreed that (A) the only obligation of any ABL Claimholder
is to pay over to the Term Agent, in the same form as received, with any
necessary endorsements, all proceeds that such ABL Claimholder received that
have been identified as proceeds of the Term Priority Collateral and (B) the
only obligation of any Term Claimholder is to pay over to the ABL Agent, in the
same form as received, with any necessary endorsements, all proceeds that such
Term Claimholder received that have been identified as proceeds of the ABL
Priority Collateral). Each of the ABL Agent and the Term Agent may reasonably
request from the other agents an accounting of the identification of the
proceeds of Collateral (and the ABL Agent and the Term Agent, as the case may
be, upon which such request is made shall deliver such accounting reasonably
promptly after such request is made).
SECTION 4
Payments
4.1    Application of Proceeds.
(a)    So long as the Discharge of ABL Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, any ABL Priority Collateral or any proceeds
thereof received in connection with any Enforcement Action to the extent such
Enforcement Action was permitted pursuant to this Agreement or other exercise of
remedies by the ABL Agent or any ABL Claimholders and any distribution (whether
or not constituting ABL Priority Collateral or the proceeds thereof) from the
Company, any other Grantor or any of their respective bankruptcy estates on
account of or in exchange for such party’s interest in the ABL Priority
Collateral or other rights as a secured creditor in respect of the ABL Priority
Collateral shall be applied by the ABL Agent to the ABL Obligations in such
order as specified in the relevant ABL Loan Documents; provided that any
non-cash ABL Priority Collateral or non-cash proceeds may be held by the ABL
Agent as ABL Priority Collateral unless the failure to apply such amounts would
be commercially unreasonable. Upon the Discharge of ABL Obligations, the ABL
Agent shall deliver (i) any remaining ABL Priority Collateral and proceeds
thereof held by it in the same form as received, with any necessary endorsements
(such endorsements shall be without recourse and without any representation or
warranty) to the Term Agent, to be applied by the Term Agent to Term Obligations
in such order as specified in the applicable Term Loan Documents. Upon the
Discharge of Term Obligations, any ABL Priority Collateral and proceeds thereof
(x) if there are any Excess ABL Obligations, for application thereto and (y) if
there are no Excess ABL Obligations, to such other Person as may be lawfully
entitled thereto or as a court of competent jurisdiction may otherwise direct.
(b)    So long as the Discharge of Term Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, any Term Priority Collateral or any proceeds
thereof received in connection with any Enforcement Action to the extent such
Enforcement Action was permitted pursuant to this Agreement or other exercise of
remedies by any Term Agent or Term Claimholders and any


36

--------------------------------------------------------------------------------





distribution (whether or not constituting Term Priority Collateral or the
proceeds thereof) from the Company, any other Grantor or any of their respective
bankruptcy estates on account of or in exchange for such party’s interest in the
Term Priority Collateral or other rights as a secured creditor in respect of the
Term Priority Collateral shall be applied by such Term Agent to the Term
Obligations in such order as specified in the relevant Term Loan Documents;
provided that, subject to Section 7.5, any non-cash Term Priority Collateral or
non-cash proceeds may be held by the Term Agent as Term Priority Collateral
unless the failure to apply such amounts would be commercially unreasonable.
Upon the Discharge of Term Obligations, the Term Agent shall deliver (i) any
remaining Term Priority Collateral and proceeds thereof held by it in the same
form as received, with any necessary endorsements (such endorsements shall be
without recourse and without any representation or warranty) to the ABL Agent,
to be applied by the ABL Agent to the ABL Obligations in such order as specified
in the applicable ABL Loan Documents. Upon the Discharge of ABL Obligations, the
Term Agent shall (x) if there are any outstanding Excess Term Obligations, apply
any remaining Term Priority Collateral and proceeds thereof to such Excess Term
Obligations in such order as specified in the applicable Term Loan Documents and
(y) if there are no outstanding Excess Term Obligations, deliver any remaining
Term Priority Collateral and proceeds thereof held by it in the same form as
received, with any necessary endorsements (such endorsements shall be without
recourse and without any representation or warranty) to such other Person as may
be lawfully entitled thereto or as a court of competent jurisdiction may
otherwise direct.
(c)    In the event that prior to the Discharge of ABL Obligations, proceeds of
the Collateral are received in connection with a Disposition, loss, condemnation
or other disposition (whether voluntary or involuntary) of Collateral that
involves both ABL Priority Collateral and Term Priority Collateral, for the
purposes of this Agreement with respect to such Disposition, loss, condemnation
or other disposition, the ABL Priority Collateral consisting of Accounts shall
be deemed to have a valuation equal to the book value of each such Account (but
not less than the book value of such Account at the time the Grantors incurred
ABL Obligations based upon the existence of such Account), the ABL Priority
Collateral consisting of Inventory shall be deemed to have a value equal to the
orderly liquidation value of such Inventory based on and consistent with the
then-current appraisal of such Inventory received by the ABL Agent with respect
thereto (but not less than the book value of such Inventory at the time the
Grantors incurred ABL Obligations based upon the existence of such Inventory)
or, if no such appraisal exists or if the most current appraisal is more than
one year old, the book value thereof (but not less than the book value of such
Inventory at the time the Grantors incurred ABL Obligations based upon the
existence of such Inventory). In the event that proceeds of the Collateral are
received in connection with a Disposition of all or substantially all of the
capital stock or other equity interests issued by any Grantor and the Liens of
each applicable ABL Agent, on behalf of the ABL Claimholders represented by it,
on any Collateral in which such Grantor has an interest are released, then such
capital stock or other equity interests so disposed of shall be deemed to be
Collateral that involves both ABL Priority Collateral and Term Priority
Collateral such that ABL Priority Collateral shall also be deemed to have been
disposed of in connection with such Disposition for the purposes of this
Agreement.
4.2    Payments Over.
(a) Subject to Section 3.5 and Section 7.5, so long as the Discharge of Prior
Lien Obligations


37

--------------------------------------------------------------------------------





has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, any Subordinated
Lien Collateral or any proceeds thereof (including any Subordinated Lien
Collateral or proceeds thereof subject to Liens that have been avoided or
otherwise invalidated) received by any Subordinated Lien Agent or any
Subordinated Lien Claimholders in connection with any Enforcement Action or
other exercise of any right or remedy relating to the Subordinated Lien
Collateral (less any reasonable out of pockets costs and expenses incurred in
connection with any such Enforcement Action), and any distribution (whether or
not constituting Subordinated Lien Collateral or the proceeds thereof) from the
Company, any other Grantor or any of their respective bankruptcy estates
received by any Subordinated Lien Agent or any Subordinated Lien Claimholder on
account of or in exchange for such party’s interest in the Subordinated Lien
Collateral or other rights as a secured creditor in respect of the Subordinated
Lien Collateral, in all cases shall be segregated and held in trust and
forthwith paid over to the Prior Lien Agent for the benefit of the Prior Lien
Claimholders in the same form as received, with any necessary endorsements
(which endorsements shall be without recourse and without any representations or
warranties) or as a court of competent jurisdiction may otherwise direct. Each
Prior Lien Agent is hereby authorized to make any such endorsements as agent for
the Subordinated Lien Agent or Subordinated Lien Claimholders. This
authorization is coupled with an interest and is irrevocable until the Discharge
of Prior Lien Obligations.
(b)    Subject to Section 7.5, so long as the Discharge of Prior Lien
Obligations has not occurred, if in any Insolvency or Liquidation Proceeding the
Subordinated Lien Agent or any Subordinated Lien Claimholders shall receive any
distribution of money or other property in respect of the Prior Lien Collateral
(including any assets or proceeds subject to Liens that have been avoided or
otherwise invalidated) or any distribution (whether or not constituting Prior
Lien Collateral or the proceeds thereof) from the Company, any other Grantor or
any of their respective bankruptcy estates on account of or in exchange for such
party’s interest in the Prior Lien Collateral or other rights as a secured
creditor in respect of the Prior Lien Collateral, such money or other property
shall be segregated and held in trust and forthwith paid over to the Prior Lien
Agent for the benefit of the Prior Lien Claimholders in the same form as
received, with any necessary endorsements. Any Lien received by the Subordinated
Lien Agent or any Subordinated Lien Claimholders in respect of any of the
Subordinated Lien Obligations in any Insolvency or Liquidation Proceeding shall
be subject to the terms of this Agreement.
SECTION 5
Other Agreements
5.1    Releases.
(a)    (i) If in connection with any Enforcement Action by the ABL Agent or any
other exercise of the ABL Agent’s remedies in respect of the ABL Priority
Collateral, in each case prior to the Discharge of ABL Obligations, the ABL
Agent, for itself or on behalf of any of the ABL Claimholders represented by it,
releases any of its Liens on any part of the ABL Priority Collateral, then the
Liens, if any, of the Term Agent, for itself or for the benefit of the Term
Claimholders represented by it, on such ABL Priority Collateral shall be
automatically, unconditionally and simultaneously released. The Term Agent, for
itself or on behalf of the Term Claimholders


38

--------------------------------------------------------------------------------





represented by it, promptly shall execute and deliver to such enforcing ABL
Agent or Grantor such termination statements, releases and other documents as
the ABL Agent or Grantor may reasonably request to effectively confirm the
foregoing releases.
(ii)    If in connection with any Enforcement Action by the Term Agent or any
other exercise of the Term Agent’s remedies in respect of the Term Priority
Collateral, in each case prior to the Discharge of Term Obligations, the Term
Agent, for itself or on behalf of the Term Claimholders represented by it,
releases any of its Liens on any part of the Term Priority Collateral, then the
Liens, if any, of the ABL Agent, for itself or for the benefit of the ABL
Claimholders represented by it, on such Term Priority Collateral, shall be
automatically, unconditionally and simultaneously released. If in connection
with any Enforcement Action or other exercise of rights and remedies by the Term
Agent, in each case prior to the Discharge of Term Obligations, the equity
interests of any Person are foreclosed upon or otherwise disposed of and the
Term Agent releases its Lien on the property or assets of such Person and
releases such Person from its guarantee, if any, of Term Obligations, then (A)
upon the written request of the Term Agent and (B) concurrently with the ABL
Agent’s receipt of an amount equal to the sum of (i) with respect to each
Account of such Person constituting ABL Priority Collateral, the book value
thereof (but not less than the book value of such Account at the time the
Grantors incurred ABL Obligations based upon the existence of such Account), and
(ii) with respect to all Inventory of such Person, the orderly liquidation value
of such Inventory based on and consistent with the then-current appraisal of
such Inventory received by the ABL Agent with respect thereto (but not less than
the book value of such Inventory at the time the Grantors incurred ABL
Obligations based upon the existence of such Inventory), or, if no such
appraisal exists or if the most current appraisal is more than one year old, the
book value thereof (but not less than the book value of such Inventory at the
time the Grantors incurred ABL Obligations based upon the existence of such
Inventory), the ABL Agent shall cause the Liens of the ABL Agent with respect to
the property or assets of such Person, including ABL Priority Collateral and
Term Priority Collateral, and the guaranty, if any, by such Persons of the ABL
Obligations to be released to the same extent as the Liens of the Term Agent and
guarantees of the Term Obligations are so released. The ABL Agent, for itself
and on behalf of the ABL Claimholders represented by it, shall promptly execute
and deliver to the Term Agent or Grantor such termination statements, releases
and other documents as the Term Agent or Grantor may reasonably request to
effectively confirm the foregoing releases.
(b)    If, in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the Prior Lien Loan Documents and not expressly
prohibited under the terms of the Subordinated Lien Loan Documents (other than
in connection with an Enforcement Action or other exercise of the Prior Lien
Agent’s remedies in respect of the Collateral which shall be governed by Section
5.1(a) above), each of the Prior Lien Agents, for itself and on behalf of any of
the Prior Lien Claimholders represented by it, releases any of its Liens on any
part of the Collateral, or, if applicable, releases any Guarantor Subsidiary
from its obligations under its guaranty of the Prior Lien Obligations, in each
case other than (A) in connection with, or following, the Discharge of Prior
Lien Obligations and (B) after the occurrence and during the continuance of any
Event of Default under the


39

--------------------------------------------------------------------------------





Subordinated Lien Loan Documents, then the Liens, if any, of the Subordinated
Lien Agent, for itself or for the benefit of the Subordinated Lien Claimholders,
on such Collateral, and the obligations of such Guarantor Subsidiary under its
guaranty of the Subordinated Lien Obligations, shall be automatically,
unconditionally and simultaneously released. The Subordinated Lien Agent, for
itself or on behalf of any such Subordinated Lien Claimholders, promptly shall
execute and deliver to the Prior Lien Agent or such Guarantor Subsidiary such
termination statements, releases and other documents as the Prior Lien Agent or
such Grantor may reasonably request to effectively confirm such release.
(c)    Until the Discharge of Prior Lien Obligations occurs, the Subordinated
Lien Agent, for itself and on behalf of each other Subordinated Lien
Claimholder, hereby irrevocably constitutes and appoints each Prior Lien Agent
and any officer or agent of the Prior Lien Agent, with full power of
substitution, as its true and lawful attorney‑in‑fact with full irrevocable
power and authority in the place and stead of the Subordinated Lien Agent or
such holder or in such Prior Lien Agent’s own name, from time to time in the
Prior Lien Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release. This power is coupled with an interest and is irrevocable until the
Discharge of Prior Lien Obligations.
(d)    Until the Discharge of Prior Lien Obligations occurs, to the extent that
the Prior Lien Agent and the Prior Lien Claimholders represented by it (i) have
released any Lien on Collateral or any Guarantor Subsidiary from its obligation
under its guaranty and any such Liens or guaranty are later reinstated or (ii)
obtain any new liens or additional guarantees from any Guarantor Subsidiary,
then the Subordinated Lien Agent, for itself and on behalf of each other
Subordinated Lien Claimholder, shall be granted a Lien on any such Collateral
(except to the extent such lien represents a Declined Lien with respect to the
Indebtedness and/or letters of credit represented by the Subordinated Lien
Agent), subject to the lien subordination provisions of this Agreement, and an
additional guaranty, as the case may be.
5.2    Insurance.
(a) Unless and until the Discharge of ABL Obligations has occurred, the ABL
Agent and the ABL Claimholders represented by it shall have the sole and
exclusive right, subject to the rights of the Grantors under the ABL Loan
Documents, to adjust settlement for any insurance policy covering the ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the ABL Priority Collateral. Unless and until the
Discharge of ABL Obligations has occurred, and subject to the rights of the
Grantors under the ABL Loan Documents, all proceeds of any such policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect to the ABL Priority Collateral shall be paid first, to the ABL Agent
for the benefit of the ABL Claimholders pursuant to the terms of the ABL Loan
Documents (including for purposes of cash collateralization of letters of
credit), second, upon a Discharge of ABL Obligations, and subject to the rights
of the Grantors under the Term Loan Documents, to the Term Agent for the benefit
of the Term Claimholders to the extent required under the Term Loan Documents,
third, upon a Discharge


40

--------------------------------------------------------------------------------





of Term Obligations, to the ABL Agent for the benefit of holders of Excess ABL
Obligations, if any, fourth, upon a Discharge of Excess ABL Obligations, to the
Term Agent for the benefit of holders of Excess Term Obligations, if any, and
fifth, to the extent no Excess ABL Obligations or Excess Term Obligations are
outstanding, to the owner of the subject property, such other Person as may be
lawfully entitled thereto or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of ABL Obligations has occurred, if any Term Agent
or any Term Claimholders shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the ABL Agent in accordance with the terms of Section 4.2.
(b)    Unless and until the Discharge of Term Obligations has occurred, the Term
Agent and the Term Claimholders represented by it shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Loan
Documents, to adjust settlement for any insurance policy covering the Term
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Term Priority Collateral. Unless and until the
Discharge of Term Obligations has occurred, and subject to the rights of the
Grantors under the Term Loan Documents, all proceeds of any such policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect to the Term Priority Collateral shall be paid first, to the Term
Agent for the benefit of the Term Claimholders pursuant to the terms of the Term
Loan Documents, second, upon a Discharge of Term Obligations, and subject to the
rights of the Grantors under the ABL Loan Documents, to the ABL Agent for the
benefit of the ABL Claimholders to the extent required under the ABL Collateral
Documents (including for purposes of cash collateralization of letters of
credit), third, upon a Discharge of ABL Obligations, to the Term Agent for the
benefit of holders of Excess Term Obligations, if any, fourth, upon a Discharge
of Excess Term Obligations, to the ABL Agent for the benefit of holders of
Excess ABL Obligations, if any, and fifth, to the extent no Excess Term
Obligations or Excess ABL Obligations are outstanding, to the owner of the
subject property, such other Person as may be lawfully entitled thereto or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
Term Obligations has occurred, if the ABL Agent or any ABL Claimholders shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay such proceeds over to the Term Agent in accordance with
the terms of Section 4.2.
(c)    Notwithstanding the foregoing, subject to the rights of the Grantors
under the ABL Loan Documents and the Term Loan Documents, to the extent any
proceeds are received for any liability or indemnification and those proceeds
are not compensation for a casualty loss with respect to the Term Priority
Collateral, such proceeds shall first be applied to repay the ABL Obligations to
the extent required under the ABL Loan Documents (including for purposes of cash
collateralization of letters of credit), second, upon a Discharge of ABL
Obligations, to repay the Term Obligations, to the extent required under the
Term Loan Documents, third, upon a Discharge of the Term Obligations, to repay
the Excess ABL Obligations, if any, to the extent required under the ABL Loan
Documents (including for purposes of cash collateralization of letters of
credit), and fourth, upon a Discharge of Excess ABL Obligations, to repay the
Excess Term Obligations, if any, to the extent required under the Term Loan
Documents.


41

--------------------------------------------------------------------------------





(d)    To effectuate the foregoing, and to the extent that the pertinent
insurance company agrees to issue such endorsements, the ABL Agent and the Term
Agent shall each receive separate lender’s loss payable endorsements naming
themselves as loss payee, as their interests may appear, with respect to
policies which insure the ABL Priority Collateral and the Term Priority
Collateral.
(e)    To the extent that an insured loss covers or constitutes both ABL
Priority Collateral and Term Priority Collateral, then the ABL Agent and the
Term Agent will work jointly and in good faith to collect, adjust or settle
(subject to the rights of the relevant grantors under the ABL Loan Documents and
the Term Loan Documents) under the relevant insurance policy, with the proceeds
thereof being applied in accordance with the provisions of Section 4.1 of this
Agreement.
5.3    Amendments to ABL Loan Documents and Term Loan Documents.
(a)    The ABL Loan Documents and Term Loan Documents may be amended, restated,
amended and restated, supplemented or Refinanced or otherwise modified from time
in accordance with their terms and the terms of the applicable Subordinated Lien
Loan Documents, all without affecting the Lien subordination or other provisions
of this Agreement; provided, however, (i) without the prior written consent of
the Term Agent, the ABL Loan Documents may not be amended, restated, amended and
restated, supplemented, Refinanced or modified to restrict or prohibit
amendments, supplements or modifications to the Term Loan Documents to the
extent such amendments, supplements or modifications to the Term Loan Documents
are otherwise permitted under the ABL Loan Documents as of the date hereof and
(ii) without the prior written consent of ABL Agent, the Term Loan Documents may
not be amended, restated, amended and restated, supplemented, Refinanced or
modified to restrict or prohibit amendments, supplements or modifications to the
ABL Loan Documents to the extent such amendments, supplements or modifications
to the ABL Loan Documents are otherwise permitted under the Term Loan Documents
as of the date hereof. (i) The ABL Obligations and Excess ABL Obligations may be
Refinanced without notice to, or the consent of the Term Agent or the other Term
Claimholders and (ii) the Term Obligations and Excess Term Obligations may be
Refinanced without notice to, or consent of, the ABL Agent or the other ABL
Claimholders, in each case, without affecting the Lien subordination and other
provisions of this Agreement so long as such Refinancing is on terms and
conditions that would not violate this Agreement, any of the Term Loan Documents
or the ABL Loan Documents in effect at that time; provided, however, that, in
each case, the holders of any such Refinancing debt that is purported to be
secured by a Lien on any Collateral shall bind themselves in a writing
satisfactory to the ABL Agent and Term Agent to the terms of this Agreement;
provided, further, however, that, if such Refinancing debt is secured by a Lien
on any Collateral the holders of such Refinancing debt shall be deemed bound by
the terms hereof regardless of whether or not such writing is provided.
(b)    The ABL Agent and the Term Agent shall each use good faith efforts to
notify the other Agents of any written amendment or modification to the ABL Loan
Documents and the Term Loan Documents, respectively, but the failure to provide
such notice shall not create a cause


42

--------------------------------------------------------------------------------





of action against the party failing to give such notice or create any claim or
right on behalf of any other Person.
5.4    Confirmation of Subordination in Subordinated Lien Collateral Documents.
Prior to the Discharge of Prior Lien Obligations, the Company agrees that each
Subordinated Lien Loan Document shall, unless otherwise agreed by each Agent,
include the following language (or language to similar effect approved by the
Prior Lien Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [ABL][Term] Agent pursuant to this Agreement and the exercise of
any right or remedy by the [ABL][Term] Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of [________] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among [________], as ABL Agent and [________], as
Term Agent and certain other persons party or that may become party thereto from
time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”
5.5    Gratuitous Bailee/Agent for Perfection
(a)    The ABL Agent and the Term Agent agree to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such Collateral being the
“Pledged Collateral”) as (i) in the case of the ABL Agent, the collateral agent
for the ABL Claimholders under the ABL Loan Documents for which the ABL Agent is
acting as agent or, in the case of the Term Agent, the collateral agent for the
Term Claimholders under the Term Loan Documents for which the Term Agent is
acting as agent and (ii) non-fiduciary, gratuitous bailee for the benefit of
each other Agent (such bailment being intended, among other things, to satisfy
the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC)
and any assignee solely for the purpose of perfecting the security interest
granted under the ABL Loan Documents and the Term Loan Documents, respectively,
subject to the terms and conditions of this Section 5.5. Each Agent hereby
appoints each other Agent as its non-fiduciary gratuitous bailee for the
purposes of perfecting its security interest in all Pledged Collateral in which
such other Agent has a perfected security interest under the UCC. Solely with
respect to any Deposit Accounts under the control of the ABL Agent (other than
any Deposit Account holding only ABL Exclusive Priority Cash Collateral), the
ABL Agent agrees to also hold such control as gratuitous agent for the Term
Agent subject to the terms and conditions of this Section 5.5. Solely with
respect to the TL Priority Collateral Account under the control of the Term
Agent, the Term Agent agrees to also hold such control as gratuitous agent for
the ABL Agent subject to the terms and conditions of this Section 5.5. The ABL
Agent and the Term Agent hereby accept such appointments pursuant to this
Section 5.5(a) and acknowledge and agree that they shall hold the Pledged
Collateral for the benefit of the other Claimholders with respect to any Pledged
Collateral and that any proceeds received by such Agent under any Pledged
Collateral shall be applied in accordance with Section 4.


43

--------------------------------------------------------------------------------





(b)    Each Agent shall have no obligation whatsoever to any Claimholders or
other Agents to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors, to perfect the security interest of any other Agent or any other
Claimholder or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.5. The duties or responsibilities of the ABL Agent
under this Section 5.5 shall be limited solely to holding the Pledged Collateral
as bailee (and with respect to Deposit Accounts, as gratuitous agent) in
accordance with this Section 5.5 and delivering the Pledged Collateral upon a
Discharge of ABL Obligations as provided in Section 5.5(d) below or upon a
Discharge of Term Obligations as provided in Section 5.5(e) below.
(c)    None of the Agents shall have by reason of the Collateral Documents, this
Agreement or any other document a fiduciary relationship in respect of any other
Agent or Claimholder represented by such other Agent. Each Agent and the
respective Claimholders represented by it hereby waives and releases each other
Agent and the respective Claimholders represented by it from all claims and
liabilities arising pursuant to such Agent’s role under this Section 5.5 as
gratuitous bailee and gratuitous agent with respect to the Pledged Collateral.
It is understood and agreed that the interests of the ABL Agent and the ABL
Claimholders, on the one hand, and the Term Agent and the Term Claimholders on
the other hand, may differ and each of the ABL Agent and Term Agent and each of
the ABL Claimholders and Term Claimholders shall be fully entitled to act in
their own interest without taking into account the interests of any other Agents
or Claimholders represented by such other Agent.
(d)    Upon the Discharge of ABL Obligations, the ABL Agent shall deliver the
remaining Pledged Collateral in its possession (if any) together with any
necessary endorsements (such endorsement shall be without recourse and without
any representation or warranty) in the following order: first, if a Discharge of
Term Obligations has not already occurred, to the Term Agent until a Discharge
of Term Obligations has occurred and second, if a Discharge of Excess ABL
Obligations has not already occurred, to the ABL Agent for application to any
Excess ABL Obligations until a Discharge of Excess ABL Obligations has occurred,
and third, if a Discharge of Excess Term Obligations has not already occurred,
to the Term Agent for application to any Excess Term Obligations until a
Discharge of Excess Term Obligations has occurred, and fourth, to the Company or
as a court of competent jurisdiction may otherwise direct. The ABL Agent further
agrees to take all other action reasonably requested by the Term Agent at the
expense of the Term Agent or the Company in connection with the Term Agent
obtaining a first‑priority interest in the ABL Priority Collateral.
(e)    Upon the Discharge of Term Obligations, the Term Agent shall deliver the
remaining Pledged Collateral in its possession (if any) together with any
necessary endorsements (such endorsement shall be without recourse and without
any representation or warranty) in the following order: first, to the ABL Agent
until a Discharge of ABL Obligations has occurred second, if a Discharge of
Excess Term Obligations has not already occurred, to the Term Agent for
application to any Excess Term Obligations until a Discharge of Excess Term
Obligations has occurred, and third, if a Discharge of Excess ABL Obligations
has not already occurred, to the ABL Agent for application to any Excess ABL
Obligations until a Discharge of Excess ABL Obligations has occurred, and
fourth, to the Company or as a court of competent jurisdiction may otherwise
direct. The Term Agent further agrees to take all other action reasonably
requested by the ABL Agent at


44

--------------------------------------------------------------------------------





the expense of the ABL Agent or the Company in connection with the ABL Agent
obtaining a first‑priority interest in the Term Priority Collateral.
(f)    Notwithstanding anything to the contrary contained in this Agreement, any
obligation of either Agent, to make any delivery to the other Agent under
Section 5.5(d), Section 5.5(e) or Section 5.6 is subject to (i) the order of any
court of competent jurisdiction or (ii) any automatic stay imposed in connection
with any Insolvency or Liquidation Proceeding
5.6    When Discharge of Obligations Deemed to Not Have Occurred.
(a)    If, at any time after the Discharge of ABL Obligations has occurred or
contemporaneously therewith, the Company enters into any Additional ABL Credit
Agreement which Additional ABL Credit Agreement is permitted by the Term Loan
Documents, then such Discharge of ABL Obligations shall automatically be deemed
not to have occurred for all purposes of this Agreement (other than with respect
to any actions taken as a result of the occurrence of such first Discharge of
ABL Obligations), and, from and after the date on which the ABL Agent under such
Additional ABL Credit Agreement becomes a party to this Agreement in accordance
with Section 9.22 hereof, the obligations under such Additional ABL Credit
Agreement automatically shall be treated as ABL Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the ABL Agent under such Additional
ABL Credit Agreement shall be the ABL Agent for all purposes of this Agreement
and this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Upon
receipt of a designation from the Company in accordance with Section 9.22
hereof, the Term Agent shall promptly (a) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such new ABL Agent shall reasonably request in order to provide to
the new ABL Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to the new
ABL Agent any Pledged Collateral constituting ABL Priority Collateral held by it
together with any necessary endorsements (or otherwise allow the new ABL Agent
to obtain control of such Pledged Collateral). As provided in Section 9.22
hereof, the new ABL Agent shall agree in a writing addressed to the Term Agent
and the Term Claimholders to be bound by the terms of this Agreement. Subject to
Section 2.5 hereof, if the new ABL Obligations under the new ABL Loan Documents
are secured by assets of the Grantors constituting Collateral that do not also
secure the Term Obligations, then the Term Obligations shall be secured at such
time by a second-priority Lien on such assets to the same extent provided in the
Term Collateral Documents and this Agreement except to the extent such Lien on
such assets constitutes a Declined Lien.
(b)    If, at any time after the Discharge of Term Obligations has occurred or
contemporaneously therewith, the Company enters into any Additional Term Loan
Agreement which Additional Term Loan Agreement is permitted by the ABL Loan
Documents, then such Discharge of Term Obligations shall automatically be deemed
not to have occurred for all purposes of this Agreement (other than with respect
to any actions taken as a result of the occurrence of such first Discharge of
Term Obligations), and, from and after the date on which the Term Agent under
such Additional Term Loan Agreement becomes a party to this Agreement in
accordance with Section


45

--------------------------------------------------------------------------------





9.22 hereof, the obligations under such Additional Term Loan Agreement
automatically shall be treated as Term Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the Term Agent under such Additional Term
Loan Agreement shall be the Term Agent for all purposes of this Agreement and
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Upon
receipt of a designation from the Company in accordance with Section 9.22
hereof, the ABL Agent shall promptly (a) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such new Term Agent shall reasonably request in order to provide to
the new Term Agent the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement and (b) deliver to the
new Term Agent any Pledged Collateral constituting Term Priority Collateral held
by it together with any necessary endorsements (or otherwise allow the new Term
Agent to obtain control of such Pledged Collateral). As provided in Section 9.22
hereof, the new Term Agent shall agree in a writing addressed to the Term Agent
and the Term Claimholders to be bound by the terms of this Agreement. Subject to
Section 2.5 hereof, if the new Term Obligations under the new Term Loan
Documents are secured by assets of the Grantors constituting Collateral that do
not also secure the ABL Obligations, then the ABL Obligations shall be secured
at such time by a second-priority Lien on such assets to the same extent
provided in the ABL Collateral Documents and this Agreement except to the extent
such Lien on such assets constitutes a Declined Lien.
SECTION 6
Purchase options
6.1    Notice of Exercise.
(a)    Upon the occurrence and during the continuance of an (i) acceleration of
the ABL Obligations and termination of commitments to advance further revolving
loans under the ABL Credit Agreement, (ii) an Insolvency or Liquidation
Proceeding, (iii) an ABL Default resulting from the failure to make principal or
interest payments of the ABL Obligations when due under the ABL Loan Documents,
if such ABL Default remains unwaived for at least forty-five (45) consecutive
days, (iv) the termination of the ABL Standstill Period or the Term Standstill
Period, (v) the ABL Lenders ceasing to make extensions of credit under the ABL
Credit Agreement at any time that there is borrowing base availability under the
ABL Credit Agreement (regardless of whether a default or Event of Default (as
defined in the ABL Credit Agreement) exists under the ABL Credit Agreement) for
a period of three (3) or more consecutive Business Days at a time “cash
dominion” exists with respect to Deposit Accounts, or (vi) the Term Agent shall
have received an Enforcement Notice or a notice from the ABL Agent of the ABL
Agent’s intention to commence foreclosure or take any other action to sell or
otherwise realize upon any Collateral, all or a portion of the Term
Claimholders, acting as a single group, shall have the option at any time upon
five (5) Business Days' prior written notice to the ABL Agent to purchase all of
the ABL Obligations from the ABL Claimholders. Such notice from such Term
Claimholders to the ABL Agent shall be irrevocable.
(b)    Upon the occurrence and during the continuance of an (i) acceleration of
the Term Obligations and termination of commitments to advance further term
loans under the Term


46

--------------------------------------------------------------------------------





Loan Agreement, (ii) an Insolvency or Liquidation Proceeding, (iii) a Term
Default resulting from the failure to make principal or interest payments of the
Term Obligations when due under the Term Loan Documents, if such Term Default
remains unwaived for at least forty-five (45) consecutive days, (iv) the
termination of the ABL Standstill Period or the Term Standstill Period, or (v)
the ABL Agent shall have received an Enforcement Notice or a notice from the
Term Agent of the Term Agent’s intention to commence foreclosure or take any
other action to sell or otherwise realize upon any Collateral, all or a portion
of the ABL Claimholders, acting as a single group, shall have the option at any
time upon five (5) Business Days' prior written notice to the Term Agent to
purchase all of the Term Obligations from the Term Claimholders. Such notice
from such ABL Claimholders to the Term Agent shall be irrevocable.
6.2    Purchase and Sale.
(a)    On the date specified by the relevant Term Claimholders in the notice
contemplated by Section 6.1(a) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by the
ABL Agent of the notice of the relevant Term Claimholder's election to exercise
such option), the ABL Claimholders shall sell to the relevant Term Claimholders,
and the relevant Term Claimholders shall purchase from the ABL Claimholders, the
ABL Obligations, provided that, the ABL Agent and the ABL Claimholders shall
retain all rights to be indemnified and/or held harmless by the ABL Credit
Parties in accordance with the terms of the ABL Loan Documents (the "ABL
Retained Indemnification Interests").
(b)    On the date specified by the relevant ABL Claimholders in the notice
contemplated by Section 6.1(b) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by the
Term Agent of the notice of the relevant ABL Claimholder's election to exercise
such option), the Term Claimholders shall sell to the relevant ABL Claimholders,
and the relevant ABL Claimholders shall purchase from the Term Claimholders, the
Term Obligations, provided that, the Term Agent and the Term Claimholders shall
retain all rights to be indemnified and/or held harmless by the Term Credit
Parties and Term Lenders in accordance with the terms of the Term Loan Documents
(the "Term Retained Indemnification Interests").
(c)    (x) Interest with respect to such ABL Retained Interest consisting of
Excess ABL Obligations shall continue to accrue and be payable in accordance
with the terms of the ABL Loan Documents, (y) the ABL Retained Indemnification
Interests and any Excess ABL Obligations (collectively, the "ABL Retained
Interest") shall continue to be secured by the Collateral, and (z) the ABL
Retained Interest shall be paid (or cash collateralized, as applicable) in
accordance with the terms of the ABL Credit Agreement and this Agreement. Each
ABL Claimholder shall continue to have all rights and remedies of a lender under
the ABL Credit Agreement and the other ABL Loan Documents; provided, that no ABL
Claimholder shall have any right to vote on or otherwise consent to any
amendment, waiver, departure from, or other modification of any provision of any
ABL Loan Document except that the consent of the ABL Agent shall be required for
(i) those matters that require the agreement of all lenders under the ABL Credit
Agreement to reduce interest or principal and (ii) matters in contravention of
the provisions and priorities set forth in this Agreement with respect to the
ABL Retained Interest.


47

--------------------------------------------------------------------------------





(d)    In the event that any one or more of the Term Loan Claimholders exercises
and consummates the purchase option set forth in this Section 6, (i) the ABL
Agent shall have the right, but not the obligation, to immediately resign under
the ABL Credit Agreement, and (ii) the purchasing Term Claimholders shall have
the right, but not the obligation, to require the ABL Agent to immediately
resign under the ABL Credit Agreement. If the ABL Agent shall resign under this
Section 6.2(d), to the extent permitted by applicable law, upon the written
request of the Term Agent (with all costs and expenses in connection therewith
to be for the account of the Term Agent and to be paid by Grantors) the ABL
Agent shall, without recourse or warranty, take commercially reasonable steps to
transfer the possession of the Collateral, if any, then in its possession to
Term Agent, except in the event and to the extent (A) such Collateral is sold,
liquidated, or otherwise disposed of by any of the ABL Claimholders or by a
Grantor as provided herein in full or partial satisfaction of any of the ABL
Obligations or (B) it is otherwise required by any order of any court or other
governmental authority or applicable law.
(e)    (x) Interest with respect to such Term Retained Interest consisting of
Excess Term Obligations shall continue to accrue and be payable in accordance
with the terms of the Term Loan Documents, (y) the Term Retained Indemnification
Interest and any Excess Term Obligations (collectively, the "Term Retained
Interest") shall continue to be secured by the Collateral, and (z) the Term
Retained Interest shall be paid (or cash collateralized, as applicable) in
accordance with the terms of the Term Loan Agreement and this Agreement. Each
Term Claimholder shall continue to have all rights and remedies of a lender
under the Term Loan Agreement and the other Term Loan Documents; provided, that
no Term Claimholder shall have any right to vote on or otherwise consent to any
amendment, waiver, departure from, or other modification of any provision of any
Term Loan Document except that the consent of the Term Agent shall be required
for (i) those matters that require the agreement of all lenders under the Term
Loan Agreement to reduce interest or principal and (ii) matters in contravention
of the provisions and priorities set forth in this Agreement with respect to the
Term Retained Interest.
(f)    In the event that any one or more of the ABL Claimholders exercises and
consummates the purchase option set forth in this Section 6, (i) the Term Agent
shall have the right, but not the obligation, to immediately resign under the
Term Loan Agreement, and (ii) the purchasing ABL Claimholders shall have the
right, but not the obligation, to require the Term Agent to immediately resign
under the Term Loan Agreement. If the Term Agent shall resign under this Section
6.2(f), to the extent permitted by applicable law, upon the written request of
the ABL Agent (with all costs and expenses in connection therewith to be for the
account of the ABL Agent and to be paid by Grantors) the Term Agent shall,
without recourse or warranty, take commercially reasonable steps to transfer the
possession of the Collateral, if any, then in its possession to the ABL Agent,
except in the event and to the extent (A) such Collateral is sold, liquidated,
or otherwise disposed of by any of the Term Claimholders or by a Grantor as
provided herein in full or partial satisfaction of any of the Term Obligations
or (B) it is otherwise required by any order of any court or other governmental
authority or applicable law.
6.3    Payment of Purchase Price.
(a)    Upon the date of such purchase and sale, the relevant Term Claimholders
or


48

--------------------------------------------------------------------------------





the relevant ABL Claimholders, as applicable, shall (i) pay to the ABL Agent for
the benefit of the ABL Claimholders (with respect to a purchase of the ABL
Obligations) or to the Term Agent for the benefit of the Term Claimholders (with
respect to a purchase of the Term Obligations) as the purchase price therefor
the full amount of all the ABL Obligations or Term Obligations, as applicable,
then outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys' fees and legal expenses) in cash, (ii) with
respect to a purchase of the ABL Obligations, furnish cash collateral to the ABL
Agent in a manner and in such amounts as the ABL Agent determines is reasonably
necessary to secure the ABL Claimholders in connection with any issued and
outstanding letters of credit, hedging obligations and cash management
obligations secured by the ABL Loan Documents, (iii) with respect to a purchase
of the Term Obligations, furnish cash collateral to the Term Agent in a manner
and in such amounts as the Term Agent determines is reasonably necessary to
secure the Term Claimholders in connection with any hedging obligations and cash
management obligations secured by the Term Loan Documents (iv) with respect to a
purchase of the ABL Obligations, agree to reimburse the ABL Agent and the ABL
Claimholders for any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit as
described above and any checks or other payments provisionally credited to the
ABL Obligations, and/or as to which the ABL Agent has not yet received final
payment, (v) with respect to a purchase of ABL Obligations, furnish cash
collateral to the ABL Agent in such amount as ABL Agent determines is reasonably
necessary to secure the ABL Claimholders in respect of indemnification
obligations of the ABL Credit Parties as to matters or circumstances known to
the ABL Agent at the time of the purchase and sale which would reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) to the ABL Claimholders, (vi) with respect
to a purchase of Term Obligations, furnish cash collateral to the Term Agent in
such amount as Term Agent determines is reasonably necessary to secure the Term
Claimholders in respect of indemnification obligations of the Term Credit
Parties as to matters or circumstances known to the Term Agent at the time of
the purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys' fees and legal
expenses) to the Term Claimholders, and (vii) agree to indemnify and hold
harmless the ABL Claimholders or the Term Claimholders, as applicable, from and
against any loss, liability, claim, damage or expense (including reasonable fees
and expenses of legal counsel) arising out of any claim asserted by a third
party in respect of the ABL Obligations or the Term Obligations, as applicable,
as a direct result of any acts by any Term Claimholder or any ABL Claimholder,
as applicable, occurring after the date of such purchase. Such purchase price
and cash collateral shall be remitted by wire transfer in federal funds to such
bank account in New York, New York as the ABL Agent or the Term Agent, as
applicable, may designate in writing for such purpose.
(b)    Anything contained in this Section 6.3 to the contrary notwithstanding,
with respect to a purchase of ABL Obligations, in the event that the purchasing
Term Claimholders receive all or a portion of any prepayment premium, make-whole
obligation, or early termination fee payable pursuant to the ABL Loan Documents
in cash within 90 days following the date on which the purchasing Term
Claimholders pay the purchase price described in clause (a) above, then, within
3 Business Days after receipt by such Term Claimholders of such amounts, the
purchasing Term Claimholders shall pay a supplemental purchase price to the ABL
Agent, for the benefit of the ABL Claimholders, in respect of their purchase
under this Section 6 in an amount equal to the


49

--------------------------------------------------------------------------------





portion of the prepayment premium, make-whole obligation or early termination
fee received by the purchasing Term Claimholders to which the ABL Claimholders
would have been entitled to receive had the purchase under this Section 6 not
occurred.
(c)    Anything contained in this Section to the contrary notwithstanding, with
respect to a purchase of Term Obligations, in the event that the purchasing ABL
Claimholders receive all or a portion of any prepayment premium, make-whole
obligation, or early termination fee payable pursuant to the Term Loan Documents
in cash within 90 days following the date on which the purchasing ABL
Claimholders pay the purchase price described in clause (a) above, then, within
3 Business Days after receipt by such ABL Claimholders of such amounts, the
purchasing ABL Claimholders shall pay a supplemental purchase price to the Term
Agent, for the benefit of the Term Claimholders, in respect of their purchase
under this Section 6 in an amount equal to the portion of the prepayment
premium, make-whole obligation or early termination fee received by the
purchasing ABL Claimholders to which the Term Claimholders would have been
entitled to receive had the purchase under this Section 6 not occurred.
6.4    Limitation on Representations and Warranties.
(a)    Such purchase shall be expressly made without representation or warranty
of any kind by any selling party (or the applicable ABL Agent or Term Agent) and
without recourse of any kind, except that the selling party shall represent and
warrant: (a) the amount of the ABL Obligations or Term Obligations, as
applicable, being purchased from it, (b) that such ABL Claimholder or Term
Claimholder, as applicable, owns the ABL Obligations or Term Obligations, as
applicable, free and clear of any Liens or encumbrances and (c) that such ABL
Claimholder or Term Claimholder, as applicable, has the right to assign such ABL
Obligations or Term Obligations, as applicable, and the assignment is duly
authorized.
SECTION 7
Insolvency or Liquidation Proceedings
7.1    Finance and Sale Issues.
(a)    Until the Discharge of ABL Obligations has occurred, if the Company or
any other Grantor shall be subject to any Insolvency or Liquidation Proceeding
and the ABL Agent shall desire to permit the use of “Cash Collateral” (as such
term is defined in Section 363(a) of the Bankruptcy Code) constituting ABL
Priority Collateral or proceeds thereof or to permit any Grantor to obtain
financing, whether from the ABL Claimholders, the Term Claimholders or any other
Person approved by the Requisite Term Claimholders and the Requisite ABL
Claimholders under Section 364 of the Bankruptcy Code or any similar Bankruptcy
Law (“DIP Financing”) then the Term Agent, on behalf of itself and the Term
Claimholders represented by it, agrees that it will raise no objection and be
deemed to have consented to such Cash Collateral use or DIP Financing so long as
such Cash Collateral use or DIP Financing meet the following requirements: (i)
the aggregate principal amount of the DIP Financing plus the aggregate
outstanding amount of ABL Obligations (exclusive of ABL Bank Product
Obligations) does not exceed the ABL Cap Amount; (ii) the Term Agent and the
Term Claimholders represented by it may assert any objection with respect
thereto


50

--------------------------------------------------------------------------------





that may be raised by an unsecured creditor of the Grantors; (iii) the terms of
the DIP Financing (a) do not compel the applicable Grantor to seek confirmation
of a specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation or a related
document, (b) do not expressly require the liquidation of all or substantially
all of the Collateral prior to the default under such documentation and (c)
contain interest rates and advance rates that are commercially reasonable; and
(iv) any Lien on the Term Priority Collateral to secure such DIP Financing is
subordinate to the Lien of the Term Agent with respect thereto (to the extent
such Lien secures Term Obligations). To the extent the Liens securing the ABL
Obligations are subordinated to or pari passu with the Liens securing such DIP
Financing which meets the requirements of clauses (i) through (iv) above, the
Term Agent will subordinate its Liens in the ABL Priority Collateral to the
Liens securing such DIP Financing (and all obligations relating thereto) and
will not request adequate protection or any other relief in connection therewith
(except as expressly agreed by the ABL Agent or to the extent permitted by
Section 7.3). The Term Agent agrees that it shall not, and nor shall any of the
Term Claimholders, directly or indirectly, provide, offer to provide, or support
any DIP Financing secured by a Lien on the ABL Priority Collateral that is
senior to or pari passu with the Liens securing the ABL Obligations and DIP
Financing provided by or consented to by ABL Claimholders. If, in connection
with any use of Cash Collateral constituting ABL Priority Collateral or DIP
Financing provided by or consented to by ABL Claimholders, any Liens on the ABL
Priority Collateral held by the ABL Claimholders to secure the ABL Obligations
and DIP Financing provided by or consented to by ABL Claimholders are subject to
a surcharge or are subordinated to an administrative priority claim, a
professional fee “carve-out,” or fees owed to the United States Trustee, then
the Liens on the ABL Priority Collateral of the Term Claimholders securing the
Term Obligations and any DIP Financing provided by or consented to by Term
Claimholders shall also be subordinated to such interest or claim and shall
remain subordinated to the Liens on the ABL Priority Collateral of the ABL
Claimholders consistent with this Agreement.
(b)    Until the Discharge of Term Obligations has occurred, if the Company or
any other Grantor shall be subject to any Insolvency or Liquidation Proceeding
and the Term Agent shall desire to permit the use of “Cash Collateral” (as such
term is defined in Section 363(a) of the Bankruptcy Code) constituting Term
Priority Collateral or proceeds thereof or to permit any Grantor to obtain DIP
Financing, then the ABL Agent, on behalf of itself and the ABL Claimholders
represented by it, agrees that it will raise no objection and be deemed to have
consented to such Cash Collateral use or DIP Financing so long as such Cash
Collateral use or DIP Financing meet the following requirements: (i) the
aggregate principal amount of the DIP Financing plus the aggregate outstanding
amount of Term Obligations (exclusive of Term Bank Product Obligations) does not
exceed the Term Cap Amount; (ii) the ABL Agent and the ABL Claimholders
represented by it may assert any objection with respect thereto that may be
raised by an unsecured creditor of the Grantors; (iii) the terms of the DIP
Financing (a) do not compel the applicable Grantor to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation or a related
document, (b) do not expressly require the liquidation of all or substantially
all of the Collateral prior to the default under such documentation and (c)
contain interest rates and advance rates that are commercially reasonable; and
(iv) any Lien on the ABL Priority Collateral to secure such DIP Financing is
subordinate to the Lien of the ABL Agent with respect thereto (to the extent
such Lien secures ABL Obligations). To


51

--------------------------------------------------------------------------------





the extent the Liens securing the Term Obligations are subordinated to or pari
passu with the Liens securing such DIP Financing which meets the requirements of
clauses (i) through (iv) above, the ABL Agent will subordinate its Liens in the
Term Priority Collateral to the Liens securing such DIP Financing (and all
obligations relating thereto) and will not request adequate protection or any
other relief in connection therewith (except as expressly agreed by the Term
Agent or to the extent permitted by Section 7.3). ABL Agent agrees that it shall
not, and nor shall any of the ABL Claimholders, directly or indirectly, provide,
offer to provide, or support any DIP Financing secured by a Lien on the Term
Priority Collateral that is senior to or pari passu with the Liens securing the
Term Obligations and DIP Financing provided by or consented to by Term
Claimholders. If, in connection with any use of Cash Collateral constituting
Term Priority Collateral or DIP Financing provided by or consented to by Term
Claimholders, any Liens on the Term Priority Collateral held by the Term
Claimholders to secure the Term Obligations and DIP Financing provided by or
consented to by Term Claimholders are subject to a surcharge or are subordinated
to an administrative priority claim, a professional fee “carve-out,” or fees
owed to the United States Trustee, then the Liens on the Term Priority
Collateral of the ABL Claimholders securing the ABL Obligations and any DIP
Financing provided by or consented to by ABL Claimholders shall also be
subordinated to such interest or claim and shall remain subordinated to the
Liens on the Term Priority Collateral of the Term Claimholders consistent with
this Agreement.
7.2    Relief from the Automatic Stay
Until the Discharge of Prior Lien Obligations has occurred, each Subordinated
Lien Agent, on behalf of itself and the Subordinated Lien Claimholders
represented by it, agrees that none of them shall (i) seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Subordinated Lien
Collateral, without the prior written consent of the Prior Lien Agent or (ii)
oppose (or support any other Person in opposing) any request by any Prior Lien
Agent for relief from such stay with respect to Prior Lien Collateral; provided,
that if the Prior Lien Agent seeks and obtains relief from the automatic stay or
other stay then the Subordinated Lien Agent may join in such relief in respect
of the Subordinated Lien Collateral.
7.3    Adequate Protection.
(a)    Until the Discharge of Prior Lien Obligations has occurred, each
Subordinated Lien Agent, on behalf of itself and the Subordinated Lien
Claimholders represented by it, agrees that none of them shall contest (or
support any other Person contesting):
(i)    any request by any Prior Lien Agent or any Prior Lien Claimholders for
adequate protection under any Bankruptcy Law with respect to Prior Lien
Collateral; provided, any Subordinated Lien Claimholder, solely in its capacity
as a Prior Lien Claimholder, may object to adequate protection in the form of
cash payments to the extent such payment is sought to be paid from such
Subordinated Lien Claimholder’s Prior Lien Collateral or the proceeds (or
advances in respect) thereof; or
(ii)    any objection by any Prior Lien Agent or any Prior Lien Claimholders to
any motion, relief, action or proceeding based on such Prior Lien Agent or such
Prior


52

--------------------------------------------------------------------------------





Lien Claimholders claiming a lack of adequate protection with respect to Prior
Lien Collateral.
(b)    Notwithstanding the foregoing provisions in this Section 7.3, in any
Insolvency or Liquidation Proceeding, (i) if the Prior Lien Claimholders (or any
subset thereof) are granted adequate protection with respect to Prior Lien
Collateral in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then each Subordinated Lien Agent, on behalf of
itself or any of the Subordinated Lien Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the Prior Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Subordinated Lien Obligations
are so subordinated to the Prior Lien Obligations under this Agreement and (ii)
if the ABL Claimholders (or any subset thereof), on the one hand, and the Term
Claimholders (or any subset thereof), on the other hand, are granted adequate
protection with respect to the Collateral in the form of a super priority
administrative expense claim in connection with any Cash Collateral use or DIP
Financing, then such superpriority administrative expense claim shall be pari
passu in respect of each applicable claim relating to Prior Lien Collateral, and
shall be pari passu in respect of each applicable claim relating to Subordinated
Lien Collateral, and all such superpriority administrative claims relating to
Subordinated Lien Collateral shall be junior in right of payment to such claims
relating to Prior Lien Collateral.
(c)    Each Subordinated Lien Agent, for itself and on behalf of each other
Subordinated Lien Claimholder represented by it, agrees that notice of a hearing
to approve DIP Financing or use of Cash Collateral on an interim basis shall be
adequate if delivered to such Subordinated Lien Agent at least two (2) Business
Days in advance of such hearing and that notice of a hearing to approve DIP
Financing or use of Cash Collateral on a final basis shall be adequate if
delivered to such Subordinated Lien Agent at least fourteen (14) days in advance
of such hearing.
7.4    Avoidance Issues
If any Prior Lien Claimholder is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Company or any other Grantor any amount paid in respect of Prior Lien
Obligations (a “Recovery”), then such Prior Lien Claimholders shall be entitled
to a reinstatement of Prior Lien Obligations with respect to all such recovered
amounts on the date of such Recovery, and from and after the date of such
reinstatement the Discharge of Prior Lien Obligations shall be deemed not to
have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. This Section 7.4 shall survive termination of this
Agreement.
7.5    Reorganization Securities
Notwithstanding anything herein to the contrary, if, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed pursuant to a
plan of reorganization, arrangement, compromise


53

--------------------------------------------------------------------------------





or liquidation or similar dispositive restructuring plan, both on account of
Prior Lien Obligations and on account of Subordinated Lien Obligations, then, to
the extent the debt obligations distributed on account of the Prior Lien
Obligations and on account of the Subordinated Lien Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.
7.6    Post-Petition Interest
Neither the Subordinated Lien Agents nor any Subordinated Lien Claimholder shall
oppose or seek to challenge any claim by the Prior Lien Agent or any Prior Lien
Claimholder for allowance in any Insolvency or Liquidation Proceeding of Prior
Lien Obligations consisting of Post-Petition Interest to the extent of the value
of any Prior Lien Claimholder’s Lien on Prior Lien Collateral, without regard to
the existence of the Lien of the Subordinated Lien Agent on behalf of the
Subordinated Lien Claimholders on such Collateral.
7.7    Waivers
Each Subordinated Lien Agent, for itself and on behalf of each other
Subordinated Lien Claimholder represented by it, waives any claim it may
hereafter have against any Prior Lien Claimholder arising out of the election of
any Prior Lien Claimholder of the application of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any cash collateral or financing arrangement or
out of any grant of a security interest in connection with the Prior Lien
Collateral in any Insolvency or Liquidation Proceeding so long as such actions
are not in express contravention of the terms of this Agreement. The
Subordinated Lien Claimholders agree that they will not, directly or indirectly,
assert or support the assertion of, and hereby waive any right that they may
have to assert or support the assertion of any claim under Section 506(c) or the
"equities of the case" exception of Section 552(b) of the Bankruptcy Code as
against any Prior Lien Claimholder or with respect to any of the Prior Lien
Collateral to the extent securing the Prior Lien Obligations; provided, that
nothing herein shall restrict the holder of any DIP Financing from having, or
seeking to have, such DIP Financing repaid, in whole or in part, from the
proceeds of the assertion of any claim under Section 506(c) of the Bankruptcy
Code (or any comparable provision of any other Bankruptcy Law) with respect to
such Prior Lien Collateral.
7.8    Separate Grants of Security and Separate Classification
The Term Agent, for itself and on behalf of each other Term Claimholder
represented by it, and the ABL Agent, for itself and on behalf of each other ABL
Claimholder represented by it, acknowledge and agree that:
(a)    the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute separate and distinct grants of Liens; and
(b)    because of, among other things, their differing rights in the Collateral,
the Term Obligations are fundamentally different from the ABL Obligations and
must be separately


54

--------------------------------------------------------------------------------





classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding.
7.9    Effectiveness in Insolvency or Liquidation Proceedings
The parties hereto acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, which will be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to any Grantor will include such
Person as a debtor-in-possession and any receiver or trustee for such Person in
an Insolvency or Liquidation Proceeding.
7.10    Asset Dispositions.
(a)    Until the Discharge of ABL Obligations has occurred, the Term Agent, for
itself and on behalf of each other Term Claimholder represented by it, agrees
that, in the event of any Insolvency or Liquidation Proceeding, the Term
Claimholders will not seek consultation rights in connection with, and will not
object or oppose (or support any Person in objecting or opposing) a motion for
any Disposition of any ABL Priority Collateral free and clear of the Liens of
the Term Agent and the Term Claimholders or other claims under Sections 363,
365, 1129 or 1141 of the Bankruptcy Code, or any comparable provision of any
Bankruptcy Law (and including any motion for bid procedures or other procedures
related to the Disposition that is the subject of such motion), and shall be
deemed to have consented to any such Disposition of any ABL Priority Collateral
under Section 363(f) of the Bankruptcy Code that has been consented to by the
ABL Agent; provided that (i) the proceeds of such Disposition of any Collateral
to be applied to the ABL Obligations or the Term Obligations are applied in
accordance with Sections 4.1 and 4.2 and (ii) the Term Agent and the Term
Claimholders represented by it may assert any objection with respect thereto
that may be raised by an unsecured creditor of the Grantors.
(b)    Until the Discharge of Term Obligations has occurred, the ABL Agent, for
itself and on behalf of each other ABL Claimholder represented by it, agrees
that, in the event of any Insolvency or Liquidation Proceeding, the ABL
Claimholders will not seek consultation rights in connection with, and will not
object or oppose (or support any Person in objecting or opposing) a motion for
any Disposition of any Term Priority Collateral free and clear of the Liens of
ABL Agent and the ABL Claimholders or other claims under Sections 363, 365, 1129
or 1141 of the Bankruptcy Code, or any comparable provision of any Bankruptcy
Law (and including any motion for bid procedures or other procedures related to
the Disposition that is the subject of such motion), and shall be deemed to have
consented to any such Disposition of any Term Priority Collateral under Section
363(f) of the Bankruptcy Code that has been consented to by the Term Agent;
provided that (i) the proceeds of such Disposition of any Collateral to be
applied to the ABL Obligations or the Term Obligations are applied in accordance
with Sections 4.1 and 4.2 and (ii) the ABL Agent and the ABL Claimholders
represented by it may assert any objection with respect thereto that may be
raised by an unsecured creditor of the Grantors.
(c)    The Term Claimholders agree that the ABL Claimholders shall have the
right to credit bid under Section 363(k) of the Bankruptcy Code with respect to
any Disposition of the ABL Priority Collateral and the ABL Claimholders agree
that the Term Claimholders shall have


55

--------------------------------------------------------------------------------





the right to credit bid under Section 363(k) of the Bankruptcy Code with respect
to any Disposition of the Term Priority Collateral; provided that the
Claimholders shall not be deemed to have agreed to any credit bid by other
Claimholders in connection with the Disposition of Collateral consisting of both
Term Priority Collateral and ABL Priority Collateral. The Term Agent, for itself
and on behalf of each other Term Claimholder represented by it, agrees that, so
long as the Discharge of ABL Obligations has not occurred, no Term Claimholder
shall, without the prior written consent of the ABL Agent, credit bid under
Section 363(k) of the Bankruptcy Code with respect to the ABL Priority
Collateral. The ABL Agent, for itself and on behalf of each other ABL
Claimholder represented by it, agrees that, so long as the Discharge of Term
Obligations has not occurred, no ABL Claimholder shall, without the prior
written consent of the Term Agent, credit bid under Section 363(k) of the
Bankruptcy Code with respect to the Term Priority Collateral.
SECTION 8
Reliance; Waivers; Etc.
8.1    Reliance
Other than any reliance on the terms of this Agreement, the ABL Agent, on behalf
of itself and the ABL Claimholders represented by it, acknowledges that it and
such ABL Claimholders have, independently and without reliance on the Term Agent
or any Term Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the applicable ABL Loan Documents and be bound by the terms of this Agreement
and they will continue to make their own credit decision in taking or not taking
any action under the applicable ABL Loan Documents or this Agreement. Other than
any reliance on the terms of this Agreement, the Term Agent, on behalf of itself
and the Term Claimholders represented by it, acknowledges that it and such Term
Claimholders have, independently and without reliance on the ABL Agent or any
ABL Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the applicable Term Loan Documents and be bound by the terms of this Agreement
and they will continue to make their own credit decision in taking or not taking
any action under the applicable Term Loan Documents or this Agreement.
8.2    No Warranties or Liability
The ABL Agent, on behalf of itself and the ABL Claimholders represented by it,
acknowledges and agrees that the Term Agent and the Term Claimholders have made
no express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Term Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the Term Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under the applicable Term Loan
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Agent, on behalf of itself and the Term
Claimholders represented by it, acknowledges and agrees that each of the ABL
Agent and the ABL Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of


56

--------------------------------------------------------------------------------





the ABL Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the ABL
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the applicable ABL Loan Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate. The
Term Agent and the Term Claimholders represented by it shall have no duty to the
ABL Agent or any of the ABL Claimholders, and the ABL Agent and the ABL
Claimholders represented by it shall have no duty to the Term Agent or any of
the Term Claimholders, to act or refrain from acting in a manner which allows,
or results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any other Grantor (including the ABL
Loan Documents and the Term Loan Documents), regardless of any knowledge thereof
with which they may have or be otherwise charged with.
8.3    No Waiver of Lien Priorities.
(a)    No right of the ABL Claimholders, the ABL Agent or any of them to enforce
any provision of this Agreement or any ABL Loan Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or any other Grantor or by any act or failure to act by any ABL
Claimholder or the ABL Agent, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the ABL Loan Documents
or any of the Term Loan Documents, regardless of any knowledge thereof which the
ABL Agent or the ABL Claimholders, or any of them, may have or be otherwise
charged with. No right of the Term Claimholders, the Term Agent or any of them
to enforce any provision of this Agreement or any Term Loan Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any Term Claimholder or the Term Agent, or by any noncompliance by any Person
with the terms, provisions and covenants of this Agreement, any of the ABL Loan
Documents or any of the Term Loan Documents, regardless of any knowledge thereof
which the Term Agent or the Term Claimholders, or any of them, may have or be
otherwise charged with.
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the ABL
Loan Documents and subject to the provisions of Section 5.3), the ABL
Claimholders, the ABL Agent and any of them may, at any time and from time to
time in accordance with the ABL Loan Documents and/or applicable law, without
the consent of, or notice to, the Term Agent or any Term Claimholders, without
incurring any liabilities to the Term Agent or any Term Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the Term
Agent or any Term Claimholders is affected, impaired or extinguished thereby) do
any one or more of the following:
(i)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the ABL Obligations or the Excess ABL Obligations or any Lien on any ABL
Priority Collateral or guaranty thereof or any liability of the Company or any
other Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the ABL Obligations or the
Excess ABL Obligations, without any restriction


57

--------------------------------------------------------------------------------





as to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the ABL Agent or any of the ABL Claimholders, the ABL Obligations, the Excess
ABL Obligations or any of the ABL Loan Documents;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the ABL Priority Collateral
or any liability of the Company or any other Grantor to the ABL Claimholders or
the ABL Agent, or any liability incurred directly or indirectly in respect
thereof;
(iii)    settle or compromise any ABL Obligation or Excess ABL Obligations or
any other liability of the Company or any other Grantor or any security therefor
or any liability incurred directly or indirectly in respect thereof and apply
any sums by whomsoever paid and however realized to any liability (including the
ABL Obligations or the Excess ABL Obligations) in any manner or order; and
(iv)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any other Grantor or any other Person, elect any remedy
and otherwise deal freely with the Company, any other Grantor or any ABL
Priority Collateral and any guarantor or any liability of the Company or any
other Grantor to the ABL Claimholders or any liability incurred directly or
indirectly in respect thereof.
(c)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the Term
Loan Documents and subject to the provisions of Section 5.3), the Term
Claimholders, the Term Agent and any of them may, at any time and from time to
time in accordance with the Term Loan Documents and/or applicable law, without
the consent of, or notice to, the ABL Agent or any ABL Claimholders, without
incurring any liabilities to the ABL Agent or any ABL Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the ABL
Agent or any ABL Claimholders is affected, impaired or extinguished thereby) do
any one or more of the following:
(i)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Term Obligations or the Excess Term Obligations or any Lien on any Term
Priority Collateral or guaranty thereof or any liability of the Company or any
other Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the Term Obligations or the
Excess Term Obligations, without any restriction as to the tenor or terms of any
such increase or extension) or otherwise amend, renew, exchange, extend, modify
or supplement in any manner any Liens held by the Term Agent or any of the Term
Claimholders, the Term Obligations, the Excess Term Obligations or any of the
Term Loan Documents;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Term Priority
Collateral or any


58

--------------------------------------------------------------------------------





liability of the Company or any other Grantor to the Term Claimholders or the
Term Agent, or any liability incurred directly or indirectly in respect thereof;
(iii)    settle or compromise any Term Obligation, Excess Term Obligations or
any other liability of the Company or any other Grantor or any security therefor
or any liability incurred directly or indirectly in respect thereof and apply
any sums by whomsoever paid and however realized to any liability (including the
Term Obligations or the Excess Term Obligations) in any manner or order; and
(iv)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any Term Priority Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the Term Claimholders or any
liability incurred directly or indirectly in respect thereof.
8.4    Obligations Unconditional
All rights, interests, agreements and obligations of the ABL Agent and the ABL
Claimholders represented by it and the Term Agent and the Term Claimholders
represented by it, respectively, hereunder shall remain in full force and effect
irrespective of:
(a)    any lack of validity or enforceability of any ABL Loan Documents or any
Term Loan Documents;
(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Term Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any ABL Loan Document or any Term Loan
Document;
(c)    except as otherwise expressly set forth in this Agreement, any exchange,
subordination, release or non-perfection of any security interest in any
Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or Term Obligations or any guaranty thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the ABL Agent, the ABL Obligations, any ABL Claimholder, the Term Agent, the
Term Obligations or any Term Claimholder in respect of this Agreement.


59

--------------------------------------------------------------------------------





SECTION 9
Miscellaneous
9.1    Integration/Conflicts
This Agreement, the ABL Loan Documents and the Term Loan Documents represent the
entire agreement of the Grantors, the ABL Claimholders and the Term Claimholders
with respect to the subject matter hereof and thereof, and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. There are no promises, undertakings, representations
or warranties by the ABL Claimholders or the Term Claimholders relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or therein. As between the ABL Claimholders on the one hand and the Term
Claimholders on the other, in the event of any conflict between the provisions
of this Agreement and the provisions of the ABL Loan Documents or the Term Loan
Documents, the provisions of this Agreement shall govern and control.
9.2    Effectiveness; Continuing Nature of this Agreement; Severability
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the ABL
Claimholders and the Term Claimholders may continue, at any time and without
notice to any other Agent or any other Claimholder, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Grantor in reliance hereof. Each of the ABL Agent and Term Agent, on behalf
of itself and the ABL Claimholders and the Term Claimholders represented by it,
respectively, hereby waives any right it may have under applicable law to revoke
this Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor‑in‑possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect:
(a)    with respect to the ABL Agent, the ABL Claimholders, the ABL Obligations
and the Excess ABL Obligations, on the date on which the ABL Obligations and the
Excess ABL Obligations are no longer secured by, and no longer required to be
secured by, any of the Collateral, subject to the rights of such ABL
Claimholders under Sections 5.6 and 7.4; and
(b)    with respect to the Term Agent, the Term Claimholders, the Term
Obligations and the Excess Term Obligations, on the date on which the Term
Obligations and the Excess Term


60

--------------------------------------------------------------------------------





Obligations are no longer secured by, and no longer required to be secured by,
any of the Collateral, subject to the rights of such Term Claimholders under
Sections 5.6 and 7.4.
provided, however, that in each case, such termination shall not relieve any
such part of its obligations incurred hereunder prior to the date of such
termination.
9.3    Amendments; Waivers
No amendment, modification or waiver of any of the provisions of this Agreement
by the Term Agent or the ABL Agent shall be deemed to be made unless the same
shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, the Company
and the other Grantors shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly and adversely affected.
9.4    Information Concerning Financial Condition of the Company and its
Subsidiaries.
(a)    The ABL Agent and the ABL Claimholders, on the one hand, and the Term
Claimholders and the Term Agent, on the other hand, shall each be responsible
for keeping themselves informed of (i) the financial condition of the Company
and its Subsidiaries and all endorsers and/or guarantors of the ABL Obligations,
the Excess ABL Obligations, the Term Obligations or the Excess Term Obligations
and (ii) all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations, the Excess ABL Obligations, the Term Obligations or the Excess Term
Obligations. The ABL Agent and the ABL Claimholders shall have no duty to advise
the Term Agent or any Term Claimholder of information known to it or them
regarding such condition or any such circumstances or otherwise. The Term Agent
and the Term Claimholders shall have no duty to advise the ABL Agent or any ABL
Claimholder of information known to it or them regarding such condition or any
such circumstances or otherwise.
(b)    In the event the ABL Agent or any of the ABL Claimholders, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to the Term Agent or any Term Claimholder, it or they shall
be under no obligation:
(i)    to make, and the ABL Agent and the ABL Claimholders shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;
(ii)    to provide any additional information or to provide any such information
on any subsequent occasion;
(iii)    to undertake any investigation; or


61

--------------------------------------------------------------------------------





(iv)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
(c)    In the event the Term Agent or any of the Term Claimholders, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to the ABL Agent or any ABL Claimholder, it or they shall
be under no obligation:
(i)    to make, and the Term Agent and the Term Claimholders shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;
(ii)    to provide any additional information or to provide any such information
on any subsequent occasion;
(iii)    to undertake any investigation; or
(iv)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
9.5    Subrogation
With respect to the value of any payments or distributions in cash, property or
other assets that any of the Subordinated Lien Claimholders or the Subordinated
Lien Agent pays over to the Prior Lien Agent or the Prior Lien Claimholders
under the terms of this Agreement, the Subordinated Lien Claimholders and the
Subordinated Lien Agents shall be subrogated to the rights of the Prior Lien
Agents and the Prior Lien Claimholders; provided that each Subordinated Lien
Agent, on behalf of itself and the Subordinated Lien Claimholders represented by
it, hereby agrees not to assert or enforce all such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of Prior Lien
Obligations has occurred. The Company and the other Grantors acknowledge and
agree that the value of any payments or distributions in cash, property or other
assets received by any Subordinated Lien Agent or the Subordinated Lien
Claimholders that are paid over to the Prior Lien Agent or the Prior Lien
Claimholders pursuant to this Agreement shall not reduce any of the Subordinated
Lien Obligations.
9.6    Submission to Jurisdiction; Certain Waivers
Each party hereto hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise), or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;


62

--------------------------------------------------------------------------------





(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;
(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other ABL Loan Document or Term Loan Document shall affect any right that any
ABL Claimholder or Term Claimholder may otherwise have to bring any action or
proceeding relating to this Agreement or any other ABL Loan Document or Term
Loan Document against any Grantor or any of its assets in the courts of any
jurisdiction;
(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section (and irrevocably waives to the fullest extent
permitted by applicable law the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court);
(e)    consents to service of process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to the
applicable party at its address provide in accordance with Section 9.8 (and
agrees that nothing in this Agreement or any other ABL Loan Document or Term
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by applicable law);
(f)    agrees that service as provided in clause (e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.
9.7    WAIVER OF JURY TRIAL
EACH PARTY HERETO, THE COMPANY AND EACH OTHER GRANTOR HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY
OTHER THEORY). EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS


63

--------------------------------------------------------------------------------





SECTION. EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
9.8    Notices
All notices to the Term Claimholders and the ABL Claimholders permitted or
required under this Agreement shall also be sent to the Term Agent and the ABL
Agent, respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth in the ABL Credit Agreement or Term Loan Agreement,
as applicable, or as set forth in the Joinder Agreement pursuant to which it
becomes a party hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
9.9    Further Assurances
The ABL Agent, for itself and on behalf of each other ABL Claimholder
represented by it under the applicable ABL Loan Documents, and the Term Agent,
for itself and on behalf of each other Term Claimholder represented by it under
the applicable Term Loan Documents, and the Company and the other Grantors,
agree that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested), and take all such further actions, as may be required under any
applicable law, as the ABL Agent or the Term Agent may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement.
9.10    APPLICABLE LAW
THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE COLLATERAL).
9.11    Binding on Successors and Assigns
This Agreement shall be binding upon the ABL Agent, the ABL Claimholders, the
Term


64

--------------------------------------------------------------------------------





Agent, the Term Claimholders, the Company and the other Grantors and their
respective successors and assigns from time to time. If the ABL Agent or the
Term Agent resigns or is replaced pursuant to the ABL Credit Agreement or the
Term Loan Agreement, as applicable, its successor shall be deemed to be a party
to this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.
9.12    Headings
The section headings and table of contents used in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose, be given any substantive effect, affect the
construction hereof or be taken into consideration in the interpretation hereof.
9.13    Counterparts
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g. “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.
9.14    Authorization
By its signature, each Person executing this Agreement, on behalf of such Person
but not in his or her personal capacity as a signatory, represents and warrants
to the other parties hereto that it is duly authorized to execute this
Agreement.
9.15    No Third Party Beneficiaries / Provisions Solely to Define Relative
Rights
This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the ABL Claimholders and the Term Claimholders and their respective
successors and assigns from time to time. The provisions of this Agreement are
and are intended solely for the purpose of defining the relative rights of the
ABL Agent and the ABL Claimholders on the one hand and the Term Agent and the
Term Claimholders on the other hand. Nothing herein shall be construed to limit
the relative rights and obligations as among the ABL Claimholders or as among
the Term Claimholders. Other than as set forth in Section 9.22, none of the
Company, any other Grantor or any other creditor thereof shall have any rights
hereunder and neither the Company nor any Grantor may rely on the terms hereof.
Nothing in this Agreement is intended to or shall impair the obligations of the
Company or any other Grantor, which are absolute and unconditional, to pay the
ABL Obligations, the Excess ABL Obligations, the Term Obligations and the Excess
Term Obligations as and when the same shall become due and payable in accordance
with their terms.


65

--------------------------------------------------------------------------------





9.16    Certain Terms Concerning the Term Agent
The Term Agent is executing and delivering this Agreement solely in its capacity
as such and pursuant to direction set forth in the Term Loan Documents; and in
so doing, the Term Agent shall not be responsible for the terms or sufficiency
of this Agreement for any purpose. The Term Agent shall have no duties or
obligations under or pursuant to this Agreement other than such duties and
obligations as may be expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed. In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Term Agent shall have and be protected by all of the rights,
privileges, protections, immunities, indemnities and other protections granted
to it under the Term Loan Documents.
9.17    Certain Terms Concerning the ABL Agent and the Term Agent
In no event shall the ABL Agent or the Term Agent incur any liability in
connection with this Agreement (except for its own gross negligence or willful
misconduct) or be liable for or on account of the statements, representations,
warranties, covenants or obligations stated to be those of other Claimholders
hereunder, all such liability, if any, being expressly waived by the parties
hereto and any Person claiming by, through or under such party. The permissive
authorizations, entitlements, powers and rights granted to the ABL Agent or the
Term Agent herein shall not be construed as duties. Any exercise of discretion
on behalf of the ABL Agent or the Term Agent shall be exercised in accordance
with the terms of the ABL Loan Documents or the Term Loan Documents,
respectively. Neither of the ABL Agent nor the Term Agent shall have any
individual liability to any Person if it shall mistakenly pay over or distribute
to any Claimholder (or the Company) any amounts in violation of the terms of
this Agreement, so long as the ABL Agent or the Term Agent, as the case may be,
is acting in good faith without gross negligence or willful misconduct. Each
party hereto hereby acknowledges and agrees that each of the ABL Agent and the
Term Agent is entering into this Agreement solely in its capacity under the ABL
Loan Documents and the Term Loan Documents, respectively, and not in its
individual capacity. Notwithstanding anything herein to the contrary, neither
the ABL Agent nor the Term Agent shall have any responsibility for the
preparation, filing or recording of any instrument, document or financing
statement or for the perfection or maintenance of any security interest created
hereunder.
9.18    Authorization of Secured Agents
By accepting the benefits of this Agreement and the other ABL Loan Documents,
each ABL Claimholder authorizes the ABL Agent to enter into this Agreement and
to act on its behalf as agent hereunder and in connection herewith. By accepting
the benefits of this Agreement and the other Term Loan Documents, each Term
Claimholder authorizes the Term Agent to enter into this Agreement and to act on
its behalf as agent hereunder and in connection herewith.
9.19    Relationship of Claimholders
Nothing set forth herein shall create or evidence a joint venture, partnership
or an agency or fiduciary relationship among the Claimholders. None of the
Claimholders nor any of their respective directors, officers, agents or
employees shall be responsible to any other Claimholder or


66

--------------------------------------------------------------------------------





to any other Person for any Grantor’s solvency, financial condition or ability
to repay the ABL Obligations or the Term Obligations, or for statements of any
Grantor, oral or written, or for the validity, sufficiency or enforceability of
the ABL Loan Documents or the Term Loan Documents, or any security interests
granted by any Grantor to any Claimholder in connection therewith. Each
Claimholder has entered into its respective financing agreements with the
Grantors based upon its own independent investigation, and neither the ABL Agent
nor the Term Agent makes any warranty or representation to the other
Claimholders for which it acts as agent nor does it rely upon any representation
of the other agents or the Claimholders for which it acts as agent with respect
to matters identified or referred to in this Agreement.
9.20    Specific Performance
Each of the ABL Agent and the Term Agent may demand specific performance of this
Agreement. Each of the ABL Agent and the Term Agent, for itself and on behalf of
the relevant ABL Claimholders and Term Claimholders, as applicable, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by any ABL Claimholder or Term Claimholder, as
applicable.
9.21    Additional Grantors
Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any ABL Loan Document or Term Loan Document shall
either execute this Agreement on the date hereof or shall confirm that it is a
Grantor hereunder pursuant to a joinder agreement substantially in the form
attached hereto as Exhibit A that is executed and delivered by such Subsidiary
prior to or concurrently with its execution and delivery of such ABL Loan
Document or such Term Loan Document.
9.22    Additional Credit Agreements
To the extent, but only to the extent, permitted by the provisions of the ABL
Loan Documents and the Term Loan Documents, the Company may incur or issue and
sell one or more series or classes of Indebtedness under credit agreements, debt
facilities, indentures and/or commercial paper facilities that constitutes, and
that the Company designates as, an Additional ABL Credit Agreement or Additional
Term Loan Agreement as applicable. In order to so designate any credit
agreements, debt facilities, indentures and/or commercial paper facilities as an
Additional ABL Credit Agreement or an Additional Term Loan Agreement as
applicable, such credit agreements, debt facilities, indentures and/or
commercial paper facilities must satisfy the requirements of the definition of
Additional ABL Credit Agreement or Additional Term Loan Agreement as applicable
and the Company must deliver to each Agent a designation in substantially the
form of Exhibit B hereto. Additionally, the Agent under such Additional ABL
Credit Agreement or Additional Term Loan Agreement shall have executed and
delivered to each other Agent a joinder agreement in substantially the form of
Exhibit C hereto whereby such new Agent agrees to be bound by the terms of this
Agreement and represents and warrants that the Additional ABL Credit Agreement
or


67

--------------------------------------------------------------------------------





Additional Term Loan Agreement, as applicable, provides that the Claimholders
thereunder will be subject to and bound by the provisions of this Agreement.
                     
[Signature Pages Follow]




68

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first above written.


Initial ABL Agent




WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Initial ABL Agent


By: /s/ Anand Sekaran    
Name: Anand Sekaran
Title: AVP




Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------





    
Initial Term Agent




WILMINGTON TRUST, NATIONAL
ASSOCIATION,
as Initial Term Agent


By: /s/ Jennifer K. Anderson    
Name: Jennifer K. Anderson
Title: Assistant Vice President


Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------











Acknowledged and Agreed to by:




PIONEER ENERGY SERVICES CORP.
PIONEER DRILLING SERVICES, LTD.
PIONEER GLOBAL HOLDINGS, INC.
PIONEER PRODUCTION SERVICES, INC.
PIONEER WIRELINE SERVICES HOLDINGS, INC.
PIONEER WIRELINE SERVICES, LLC
PIONEER WELL SERVICES, LLC
PIONEER FISHING & RENTAL SERVICES, LLC
PIONEER COILED TUBING SERVICES, LLC




By: /s/ Wm. Stacy Locke        
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer




1250 NE Loop 410, Suite 1000
San Antonio, TX 78209
Attn: Bryce Seki, Associate General Counsel
Email: BSeki@pioneeres.com






Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------






Exhibit A
to Intercreditor Agreement


[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[  ] to the
INTERCREDITOR AGREEMENT dated as of November 8, 2017 (the “ABL Intercreditor
Agreement”), among Wells Fargo Bank, National Association, as Initial ABL Agent
and Wilmington Trust, National Association, as Initial Term Agent and the
additional Agents from time to time a party thereto, and acknowledged and agreed
to by Pioneer Energy Services Corp. (the “Company”), and certain subsidiaries of
the Company (each a “Grantor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the ABL Intercreditor Agreement.
The undersigned, [______________], a [________________], (the “New Grantor”)
wishes to acknowledge and agree to the ABL Intercreditor Agreement and become a
party thereto to the limited extent contemplated by Section 9.15 thereof and to
acquire and undertake the rights and obligations of a Grantor thereunder.
Accordingly, the New Grantor agrees as follows for the benefit of the Agents and
the Claimholders:
Section 1.    Accession to the ABL Intercreditor Agreement. The New Grantor (a)
acknowledges and agrees to, and becomes a party to the ABL Intercreditor
Agreement as a Grantor to the limited extent contemplated by Section 9.15
thereof, (b) agrees to all the terms and provisions of the ABL Intercreditor
Agreement and (c) shall have all the rights and obligations of a Grantor under
the ABL Intercreditor Agreement. This Grantor Joinder Agreement supplements the
ABL Intercreditor Agreement and is being executed and delivered by the New
Grantor pursuant to Section 9.21 of the ABL Intercreditor Agreement.
Section 2.    Representations, Warranties and Acknowledgement of the New
Grantor. The New Grantor represents and warrants to each Agent and to the
Claimholders that (a) it has full power and authority to enter into this Grantor
Joinder Agreement, in its capacity as Grantor and (b) this Grantor Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Grantor Joinder Agreement.
Section 3.    Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.
Section 4.    Section Headings. Section headings used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.
Section 5.    Benefit of Agreement. The agreements set forth herein or
undertaken


Exhibit A - Page 1

--------------------------------------------------------------------------------





Exhibit A
to Intercreditor Agreement


pursuant hereto are for the benefit of, and may be enforced by, any party to the
ABL Intercreditor Agreement subject to any limitations set forth in the ABL
Intercreditor Agreement with respect to the Grantors.
Section 6.    Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
Section 7.    Severability. In case any one or more of the provisions contained
in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the ABL Intercreditor Agreement
shall not in any way be affected or impaired. The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 8.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.8 of the ABL Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature hereto, which information
supplements Section 9.8 of the ABL Intercreditor Agreement.
Section 9.    Miscellaneous. The provisions of Section 9 of the ABL
Intercreditor Agreement will apply with like effect to this Grantor Joinder
Agreement.


IN WITNESS WHEREOF, the New Grantor has duly executed this designation as of the
day and year first above written.
[___________________________________]
By     
Name:
Title:




Exhibit A - Page 2

--------------------------------------------------------------------------------






Exhibit B
[Form of] Credit Agreement Designation


[FORM OF] CREDIT AGREEMENT DESIGNATION NO. [ ] (this “Designation”) dated as of
[      ], 20[  ] with respect to the INTERCREDITOR AGREEMENT dated as of
November 8, 2017 (the “ABL Intercreditor Agreement”), among Wells Fargo Bank,
National Association, as Initial ABL Agent and Wilmington Trust, National
Association, as Initial Term Agent and the additional Agents from time to time a
party thereto, and acknowledged and agreed to by Pioneer Energy Services Corp.
(the “Company”), and certain subsidiaries of the Company (each a “Grantor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.
This Designation is being executed and delivered in order to designate the below
described credit agreement, debt facility, indenture and/or commercial paper
facility as an [Additional ABL Credit Agreement]/[Additional Term Loan
Agreement] entitled to the benefit of and subject to the terms of the ABL
Intercreditor Agreement.
The undersigned, the duly appointed [specify title of Responsible Officer] of
the Company hereby certifies on behalf of the Company that:
Section 1.    [Insert name of the Company or other Grantor] intends to enter
into [describe new debt facility] (the “New Debt Facility”) which New Debt
Facility satisfies all requirements of the ABL Intercreditor Agreement to be an
[Additional ABL Credit Agreement]/[Additional Term Loan Agreement] and it is
hereby designated as such.
Section 2.    The incurrence of the Indebtedness or letters of credit under the
New Debt Facility is permitted by each applicable ABL Loan Document and Term
Loan Document.
Section 3.     The name and address of the Agent for such New Debt Facility is:
[Insert name and all capacities; Address]
Telephone:    ___________________
Fax:    ___________________
Email    ___________________
Email:    ___________________
[Remainder of this page intentionally left blank]


Exhibit B - Page 1

--------------------------------------------------------------------------------





Exhibit B
[Form of] Credit Agreement Designation


IN WITNESS WHEREOF, the Company has duly executed this designation as of the day
and year first above written.
[___________________________________]
By     
Name:
Title:




Exhibit B - Page 2

--------------------------------------------------------------------------------





JOINDER AGREEMENT NO. with respect to the INTERCREDITOR AGREEMENT dated as of
November 8, 2017 (the “ABL Intercreditor Agreement”), among Wells Fargo Bank,
National Association, as Initial ABL Agent and Wilmington Trust, National
Association, as Initial Term Agent and the additional Agents from time to time a
party thereto, and acknowledged and agreed to by Pioneer Energy Services Corp.
(the “Company”), and certain subsidiaries of the Company (each a “Grantor”).


A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the ABL Intercreditor Agreement.
B.    The undersigned (the “New Agent”) is the Agent under the [described
facility] which has been designated by the Company as an [Additional ABL Credit
Agreement]/[Additional Term Loan Agreement] entitled to the benefit of and
subject to the terms of the ABL Intercreditor Agreement.
C.    The New Agent wishes to become a party to the ABL Intercreditor Agreement
as [an ABL Agent][a Term Agent] in accordance with the provisions of the ABL
Intercreditor Agreement.
Accordingly, the New Agent agrees as follows, for the benefit of each other
party to the ABL Intercreditor Agreement:
Section 1. Accession to the ABL Intercreditor Agreement. The New Agent (a)
hereby accedes and becomes a party to the ABL Intercreditor Agreement as [an ABL
Agent][a Term Agent], (b) agrees, for itself and on behalf of the holders of the
[ABL Obligations] [Term Obligations] represented by it, to all the terms and
provisions of the ABL Intercreditor Agreement and (c) shall have all the rights
and obligations of an Agent under the ABL Intercreditor Agreement.
Section 2. Representations, Warranties and Acknowledgement of the New Agent. The
New Agent represents and warrants to each other Agent and to the Claimholders
that (a) it has full power and authority to enter into this Joinder Agreement,
in its capacity as [an ABL Agent]/[a Term Agent] with respect to the [ABL
Obligations] [Term Obligations] represented by it, (b) this Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of this Joinder Agreement and (c) the [ABL Loan Documents] [Term
Documents] relating to such [ABL Obligations] [Term Obligations] provide that,
upon the New Agent’s entry into this Joinder Agreement, the Claimholders in
respect of such [ABL Obligations] [Term Obligations] will be subject to and
bound by the provisions of the ABL Intercreditor Agreement.
Section 3. Counterparts. This Joinder Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Joinder Agreement or any document or instrument delivered in connection herewith
by telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement or such other document
or instrument, as applicable


Exhibit C - Page 1

--------------------------------------------------------------------------------




Section 4. Section Headings. Section headings used in this Joinder Agreement are
for convenience of reference only and are not to affect the construction hereof
or to be taken in consideration in the interpretation hereof.
Section 5. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
ABL Intercreditor Agreement subject to any limitations set forth in the ABL
Intercreditor Agreement with respect to the Grantors.
Section 6. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 7. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the ABL Intercreditor Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 9.8 of the ABL Intercreditor Agreement. All
communications and notices hereunder to the New Agent shall be given to it at
the address set forth under its signature hereto, which information supplements
Section 9.8 of the ABL Intercreditor Agreement.




Exhibit C - Page 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Agent has duly executed this Joinder Agreement to
the ABL Intercreditor Agreement as of the day and year first above written.
[NAME OF NEW AGENT], as [ABL Agent][Term Agent]
By:     
Name:
Title:


Address for notices:
    
    
        
attention of:     
Telecopy:         




Exhibit C - Page 3